Exhibit 10.16
Execution Copy
STOCK PURCHASE AGREEMENT
by and among
DORAL FINANCIAL CORPORATION
and
PURCHASERS
dated as of April 19, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. ISSUANCE AND SALE OF SHARES
    2  
1.1. Funding; Deliveries of Each Purchaser
    2  
1.2. [Intentionally Omitted.]
    2  
1.3. Delivery of Shares; Release of Escrow Funds; Closing the Escrow Account
    3  
SECTION 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
    4  
2.1. Organization and Qualification
    4  
2.2. Reporting Company; Form S-1
    6  
2.3. Capitalization; Authorized Capital Stock
    6  
2.4. Issuance, Sale and Delivery of the Shares
    6  
2.5. Stockholder Approval
    8  
2.6. Due Execution, Delivery and Performance of the Agreements
    9  
2.7. Accountants
    10  
2.8. No Defaults or Consents
    10  
2.9. No Actions
    10  
2.10. Properties
    11  
2.11. No Material Adverse Change
    11  
2.12. Reports
    12  
2.13. Taxes
    12  
2.14. Transfer Taxes
    12  
2.15. Investment Company
    13  
2.16. Offering Materials
    13  
2.17. Insurance
    13  
2.18. Additional Information
    13  
2.19. Price of Common Stock
    14  
2.20. Use of Proceeds
    14  
2.21. Use of Purchaser Name
    14  
2.22. Financial Statements
    14  
2.23. Listing Compliance
    14  
2.24. Internal Accounting Controls
    15  
2.25. Foreign Corrupt Practices
    15  

i



--------------------------------------------------------------------------------



 



         
2.26. Money Laundering
    16  
2.27. Employee Relations
    16  
2.28. ERISA
    17  
2.29. Environmental Matters
    17  
2.30. Integration; Other Issuances of Shares
    17  
2.31. Non-Public Information
    18  
2.32. Risk Management Instruments
    18  
2.33. Mortgage Banking Business
    19  
2.34. Shell Company Status
    20  
2.35. Solvency
    20  
2.36. Transactions With Affiliates and Employees
    20  
2.37. Application of Takeover Protections; Rights Agreements
    20  
2.38. Adequate Capitalization
    20  
2.39. FDIC Policy Statement
    21  
2.40. Compliance with Other Regulations
    21  
2.41. Substantially Similar Agreement
    21  
2.42. Ownership
    21  
2.43. Enforcement of Cooperation Agreement
    21  
SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH PURCHASER
    21  
3.1. Experience
    21  
3.2. Reliance on Exemptions
    22  
3.3. Confidentiality
    22  
3.4. Investment Decision
    23  
3.5. Risk of Loss
    23  
3.6. Legend
    23  
3.7. Transfer Restrictions
    24  
3.8. Residency
    25  
3.9. Public Sale or Distribution
    25  
3.10. Organization; Validity; Enforcements
    25  
3.11. Short Sales
    26  
3.12. Control
    26  
3.13. Prohibited Person
    27  

ii



--------------------------------------------------------------------------------



 



         
3.14. Representation
    27  
3.15. Taxes on Escrow Account
    27  
SECTION 4. CONDITIONS PRECEDENT AND CLOSING DELIVERABLES
    28  
4.1. Purchasers’ Conditions Precedent to Funding
    28  
4.2. Bid Condition
    28  
4.3. Purchasers’ Conditions Precedent to the Closing Date of the Contingent
Tranche
    29  
4.4. Company’s Conditions Precedent to the Closing Date
    29  
4.5. Closing Deliverables
    29  
SECTION 5. REGISTRATION OF THE OFFERED COMMON STOCK, CONVERSION SHARES AND
HOLDINGS’ COMMON STOCK; COMPLIANCE WITH THE SECURITIES ACT
    29  
5.1. Registration Procedures and Expenses
    29  
5.2. Additional Registration Statements
    33  
5.3. Transfer of Securities
    33  
5.4. Indemnification
    34  
5.5. Termination of Conditions and Obligations
    37  
5.6. Information Available
    38  
5.7. No Piggyback on Registrations
    38  
5.8. Delay in Filing or Effectiveness of Registration Statement
    38  
SECTION 6. BROKER’S FEE
    39  
SECTION 7. INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND
RIGHTS
    39  
SECTION 8. PURCHASERS’ RIGHTS WITH RESPECT TO THE COOPERATION
AGREEMENT
    40  
SECTION 9. MISCELLANEOUS
    40  
9.1. Notices
    40  
9.2. Survival of Agreements
    41  
9.3. Changes
    41  
9.4. Headings
    41  
9.5. Severability
    41  
9.6. Governing Law; Venue
    41  
9.7. Counterparts
    42  
9.8. Entire Agreement
    42  

iii



--------------------------------------------------------------------------------



 



         
9.9. Fees and Expenses
    42  
9.10. Parties
    42  
9.11. Further Assurances
    42  

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 19th day
of April 2010, by and between Doral Financial Corporation (the “Company”), a
corporation organized under the laws of the Commonwealth of Puerto Rico, with
its principal offices at 1451 Franklin D. Roosevelt Avenue, San Juan, Puerto
Rico 00920-2717, and each of the purchasers whose names and addresses are set
forth on Schedule I hereto (collectively, the “Purchasers” and each a
“Purchaser”).
RECITALS
     WHEREAS, pursuant to a Confidential Private Placement Memorandum, dated as
of April13, 2010 prepared by the Company (including all exhibits, supplements
and amendments thereto, up to the signing of this Agreement, the “Private
Placement Memorandum”), the Company has offered (the “Offering”) shares of the
Company’s Common Stock, $0.01 par value (the “Offered Common Stock”) and shares
of the Company’s Mandatory Convertible Non-Cumulative Non-Voting Convertible
Preferred Stock, $1.00 par value and $1,000 liquidation preference per share
(the “Offered Preferred Stock” and, together with the Offered Common Stock, the
“Shares”) for an aggregate consideration of $600,000,000, to the Purchasers,
with Barclays Capital acting as the placement agent (the “Placement Agent”);
     WHEREAS, the Shares are being offered to the Purchasers in two tranches:
(i) a tranche (the “Non-Contingent Tranche”) consisting of only Offered
Preferred Stock, and (ii) a tranche (the “Contingent Tranche”) consisting of
Offered Common Stock and Offered Preferred Stock, the issuance and sale of which
is conditioned on the concurrent consummation of an Acquisition (as defined
herein) as described herein; the Offered Preferred Stock is convertible into
shares of the Company’s Common Stock (the “Conversion Shares”) in accordance
with the terms and conditions of the Certificate of Designations (as defined
herein);
     WHEREAS, the Company and the Purchasers intend to complete the sale and
delivery of a portion of the Non-Contingent Tranche following the delivery by
the Company of the Funding Notice (as defined herein), with the remaining
portion to be delivered, if at all, concurrent with the return of the Contingent
Offering Proceeds (as defined herein) to the Purchasers if an Acquisition (as
defined herein) is not consummated in accordance with this Agreement, and the
Company intends to use the cash proceeds from the Non-Contingent Tranche (the
“Non-Contingent Offering Proceeds”) to provide additional capital to the Company
to facilitate qualifying as a bidder (through Doral Bank, a Puerto Rico
commercial bank and wholly owned subsidiary of the Company, “Doral Bank PR”) for
the acquisition of certain assets and liabilities of one or more Puerto Rico
banks from the Federal Deposit Insurance Corporation (the “FDIC”) as receiver,
as further described in the Private Placement Memorandum;
     WHEREAS, the cash proceeds of the Offering from the Contingent Tranche (the
“Contingent Offering Proceeds”), which will be used to provide additional
capital to the Company following the Acquisition if it is consummated, and a
portion of the Offered Preferred Stock in the Non-Contingent Tranche (the
“Escrow Securities”) will be deposited and held in one or more escrow accounts
(together, the “Escrow Account”) pursuant to an Escrow and Security

 



--------------------------------------------------------------------------------



 



Agreement (the “Escrow Agreement”), dated as of date hereof, by and among the
Company and Mellon Investor Services LLC, a New Jersey limited liability
company, as escrow agent (the “Escrow Agent”), in substantially the form
attached hereto as Exhibit B;
     WHEREAS, Doral Bank PR plans to bid to acquire certain assets and assume
certain liabilities of one or more Puerto Rico banks from the FDIC as receiver,
as further described in the Private Placement Memorandum (the “Acquisition”),
and if any bid is accepted, to complete the Acquisition pursuant to the terms of
one or more purchase and assumption agreements to be entered into by Doral Bank,
PR and the FDIC (the “Purchase and Assumption Agreement”); and
     WHEREAS, if (i) the FDIC notifies the Company that Doral Bank PR will not
be permitted to enter a bid for the Acquisition, (ii) each of Doral Bank PR’s
bid or bids for the Acquisition are rejected by the FDIC, (iii) Doral Bank PR
has not submitted a bid by the last time that bids may be submitted in
connection with an Acquisition, (iv) no bid by Doral Bank PR has been accepted
by the FDIC by the date four weeks after the Funding Date, or (v) as of the
close of business on the Acquisition Deadline (as defined in the Escrow
Agreement), the Company has not delivered to the Escrow Agent a Disbursement
Event Notice or a Failure Event Notice (each as defined in the Escrow Agreement)
(each, a “Failure Event”), the Contingent Offering Proceeds will be released
from escrow and returned to each Purchaser at the account specified by each
Purchaser in the Escrow Agreement, together with the Escrow Securities.
     NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:
          SECTION 1. Issuance and Sale of Shares.
          1.1. Funding; Deliveries of Each Purchaser. Within one business day of
the receipt of a funding notice from the Company (the “Funding Notice”), by
facsimile, e-mail or otherwise, (such date, but not later than two weeks from
the date hereof, the “Funding Date”), subject to the execution and delivery of
the Escrow Agreement and the satisfaction of the other conditions set forth in
Section 4 of this Agreement, each Purchaser shall, by wire transfer, (i) deliver
the aggregate non-contingent purchase price adjacent to such Purchaser’s name on
Schedule I pursuant to the instructions contained in the Funding Notice and
(ii) deposit the aggregate contingent purchase price adjacent to such
Purchaser’s name on Schedule I pursuant to the instructions set forth in the
Escrow Agreement; provided, however, that the Purchasers set forth under the
heading “Investment Companies” on Schedule I hereto, will not be required to
deliver the aggregate non-contingent purchase price or the aggregate contingent
purchase price, in each case, adjacent to such Purchaser’s name on Schedule I
until such Purchaser’s receipt of Shares and notice of the Escrow Agent’s
receipt of the Escrow Securities. The Contingent Offering Proceeds, plus all
interest, dividends and other distributions and payments thereon, if any,
received by the Escrow Agent, less any funds distributed or paid in accordance
with this Agreement, are collectively referred to herein as the “Escrow Funds.”
          1.2. [Intentionally Omitted.]

2



--------------------------------------------------------------------------------



 



          1.3. Delivery of Shares; Release of Escrow Funds; Closing the Escrow
Account.
               (a) Upon the receipt from a Purchaser of the aggregate
non-contingent purchase price adjacent to such Purchaser’s name on Schedule I,
the Company shall:
                    (i) issue and sell to each Purchaser and each Purchaser,
severally and not jointly, shall buy from the Company, upon the terms and
conditions herein set forth the number of non-contingent shares of Offered
Preferred Stock to be delivered as of the Funding Date set forth opposite each
Purchaser’s name in Schedule I to this Agreement at a purchase price of $1,000
per share;
                    (ii) deliver to each Purchaser one or more stock
certificates registered in the name of such Purchaser, or in such nominee
name(s) as designated by such Purchaser in writing, representing the number of
shares of non-contingent Offered Preferred Stock to be delivered as of the
Funding Date set forth opposite such Purchaser’s name in Schedule I, or if such
shares are to be held in book-entry, to instruct the registrar to register such
number of shares of non-contingent Offered Preferred Stock in the book-entry
register; provided, however, that any Purchaser set forth under the heading
“Investment Companies” on Schedule I hereto shall not be required to pay such
non-contingent purchase price until it has first received such certificates or
book-entry shares; and
                    (iii) deliver into an escrow account established pursuant to
the Escrow Agreement (the “Share Escrow Account”) certificates registered in the
name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser in writing, representing the number of shares of Escrow Securities to
be delivered into the Share Escrow Account set forth opposite such Purchaser’s
name in Schedule I, or if such shares are to be held in book-entry, to instruct
the registrar to register such number of shares of Escrow Securities in the
book-entry register.
               (b) Concurrent with the closing of the Acquisition (the “Closing
Date”), the Company shall:
                    (i) issue and sell to each Purchaser and each Purchaser,
severally and not jointly, shall buy from the Company, upon the terms and
conditions herein set forth, (i) the number of contingent shares of Offered
Common Stock set forth opposite each Purchaser’s name in Schedule I to this
Agreement at a purchase price of $4.75 per share and (ii) the number of
contingent shares of Offered Preferred Stock set forth opposite each Purchaser’s
name in Schedule I to this Agreement at a purchase price of $1,000 per share;
provided, however, that Purchasers who indicate on the signature page hereof
that they are subject to HSR Approval or the Conversion Limit shall receive
shares of Offered Preferred Stock only. “HSR Approval” means, as to any
Purchaser, to the extent applicable and required to permit such Purchaser to
convert such Purchaser’s shares of Offered Preferred Stock into common stock and
to own such common stock without such Purchaser being in violation of applicable
law, rule or regulation, the receipt of approvals and authorizations of, filings
and registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations

3



--------------------------------------------------------------------------------



 



thereunder (the “HSR Act”). “Conversion Limit” means ownership, or deemed
ownership for applicable bank regulatory purposes, or ownership or deemed
ownership upon conversion by a Purchaser (together with its affiliates, which
for purposes of this definition include all “affiliates” as defined in the BHC
Act or Regulation Y of the Board of Governors of the Federal Reserve) of more
than 9.9% of the total number of any class of Voting Securities (as defined in
the BHC Act and any rules or regulations promulgated thereunder) of the
Corporation (4.9% for a holder that is subject to the Bank Holding Company Act
of 1956, as amended (the “BHC Act”); and
                    (ii) deliver to each Purchaser one or more stock
certificates registered in the name of such Purchaser, or in such nominee
name(s) as designated by such Purchaser in writing, representing the number of
shares of Contingent Offered Common Stock and Contingent Offered Preferred Stock
set forth opposite such Purchaser’s name in Schedule I, or if such shares are to
be held in book-entry, to instruct the registrar to register such number of
shares of Contingent Offered Common Stock and Contingent Offered Preferred Stock
in the book-entry register.
               (c) Pursuant to the terms of the Escrow Agreement, upon notice of
a Disbursement Event (as defined in the Escrow Agreement), the Escrow Agent
shall release the Escrow Funds to the Company from the Escrow Account.
               (d) Pursuant to the terms of the Escrow Agreement, upon notice of
a Disbursement Event, the Escrow Agent shall release to the Company the
aggregate number of shares of Escrow Securities delivered into the Share Escrow
Account and the Company shall cancel such shares of Offered Preferred Stock.
               (e) Upon the occurrence of a Failure Event, (i) the Escrow Agent
will unwind the Escrow Account and, subject to the terms and conditions of the
Escrow Agreement, (A) release to each Purchaser that has deposited funds into
the Escrow Account a pro rata portion of the Escrow Funds, measured as of the
date such funds are released by the Escrow Agent from the Escrow Account,
according to the aggregate purchase price adjacent to each such Purchaser’s name
on Schedule I and (B) release to each Purchaser the number of shares of Escrow
Securities delivered into the Share Escrow Account as set forth opposite such
Purchaser’s name in Schedule I and (ii) no Offered Common Stock or Offered
Preferred Stock will be issued hereunder with respect to the Contingent Tranche.
          SECTION 2. Representations, Warranties and Covenants of The Company.
The Company hereby represents and warrants to, and covenants with, each
Purchaser as follows:
          2.1. Organization and Qualification.
               (a) The Company is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation with
full corporate power and authority to own or lease, as the case may be, and
operate its properties and conduct its business as described in the Private
Placement Memorandum; the Company is (x) duly qualified in or licensed by, and
is in good standing (or other similar concept that may exist in the applicable
jurisdiction) in, each jurisdiction in which the nature of its respective
businesses requires such qualification or licensing, and (y) in compliance with
the applicable laws, orders, rules,

4



--------------------------------------------------------------------------------



 



regulations and directives issued or administered by such jurisdictions, except,
with respect to (x) and (y), for any failure to be so qualified, so licensed, in
good standing or in compliance with the applicable laws, orders, rules,
regulations and directives issued or administered by such jurisdictions, as
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, financial condition or results of operations of the
Company and the Subsidiaries taken as a whole or would not prevent or materially
interfere with the consummation of the transactions contemplated hereby (the
occurrence of any such effect or any such prevention or interference or any such
result being herein referred to as a “Material Adverse Effect”); and the Company
is duly registered as a bank holding company under the BHC Act. The deposit
accounts of Doral Bank PR are insured up to applicable limits by the FDIC, and
all premiums and assessments required to be paid in connection therewith have
been paid.
               (b) The Company has no subsidiaries other than those listed on
Schedule II of this Agreement (each a “Subsidiary” and collectively the
“Subsidiaries”); the Company owns all of the issued and outstanding capital
stock of each of the Subsidiaries; complete and correct copies of the charters
and the bylaws of the Company and each Subsidiary and all amendments thereto
have been delivered to you, and no changes therein will be made on or after the
date hereof through and including the Closing Date, except that the Company’s
certificate of incorporation shall be amended to include the Certificate of
Designations for the Offered Preferred Stock; each Subsidiary is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with full corporate power and authority to
own or lease, as the case may be, and operate its properties and to conduct its
business as described in the Private Placement Memorandum; each Subsidiary is
duly qualified in, or licensed by, and is in good standing (or other similar
concept that may exist in the applicable jurisdiction) in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification or licensing, except where the failure to be so
qualified, licensed or in good standing would not have a Material Adverse
Effect; all of the outstanding shares of capital stock of each of the
Subsidiaries have been duly authorized and validly issued, are fully paid and
non-assessable, have been issued in compliance with all applicable securities
laws, were not issued in violation of any preemptive right, resale right, right
of first refusal or similar right and are owned by the Company subject to no
security interest, other encumbrance or adverse claims; and no options, warrants
or other rights to purchase, agreements or other obligations to issue or other
rights to convert any obligation into shares of capital stock or ownership
interests in the Subsidiaries are outstanding, except where such failure or
violation would not reasonably be expected to have a Material Adverse Effect.
               (c) Each of the Company and the Subsidiaries has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any applicable law, regulation or rule, and has obtained
all necessary licenses, authorizations, consents and approvals from other
persons, in order to conduct their respective businesses; neither the Company
nor any of the Subsidiaries is in violation of, or in default under, or has
received notice of any proceedings relating to revocation or modification of,
any such license, authorization, consent or approval or any federal, state,
local (which, for all purposes of this Agreement, shall include the Commonwealth
of Puerto Rico and any subdivision thereof) or foreign law, regulation or rule
or any decree, order or judgment applicable to the Company or any of the
Subsidiaries or knows of any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company

5



--------------------------------------------------------------------------------



 



from entering and performing any of its obligations under the Transaction
Documents (as defined below), except where such violation, default, revocation,
modification, condition, circumstance or situation would not reasonably be
expected to have a Material Adverse Effect.
          2.2. Reporting Company; Form S-1. The Company is not an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act) and is
eligible to register the Offered Common Stock and the Conversion Shares for
resale by any Purchaser on a registration statement on Form S-1 (the
“Registration Statement”) under the Securities Act. The Company is subject to
the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and has filed all reports required thereby during the
preceding twelve months on a timely basis or has received a valid extension of
such time of filing and has filed any such reports prior to the expiration of
any such extension.
          2.3. Capitalization; Authorized Capital Stock. The Company has an
authorized and outstanding capitalization as set forth under the heading
“Capitalization” in the Private Placement Memorandum prepared by the Company as
of the date set forth therein. All of the outstanding shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable and were not issued in violation of any pre-emptive rights,
resale rights, rights of first refusal or similar rights. No bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote are issued and outstanding. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares or the Conversion Shares. Except
as disclosed in the Private Placement Memorandum, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to equity or incentive plans or
arrangements as set forth above; (ii) except for the registration rights granted
under this Agreement, there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act; (iii) there are no outstanding securities or instruments of the
Company or which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company; (iv) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement and (v) there is no authorized and outstanding
capital stock of the Company.
          2.4. Issuance, Sale and Delivery of the Shares.
               (a) The shares of Offered Common Stock have been duly authorized
and, when issued, delivered and paid for in the manner set forth in this
Agreement, will be validly issued, fully paid and nonassessable, and will
conform in all material respects to the description thereof set forth in the
Private Placement Memorandum.

6



--------------------------------------------------------------------------------



 



               (b) The shares of Offered Preferred Stock have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable, and will
conform in all material respects to the description thereof set forth in the
Private Placement Memorandum.
               (c) The holders of Offered Preferred Stock will be entitled to
the rights and preferences set forth in the Certificate of Designations of the
Offered Preferred Stock (the “Certificate of Designations”), a form of which is
attached to this Agreement as Exhibit A, as further described in the Private
Placement Memorandum.
               (d) The Company has reserved and at all times shall reserve and
keep available, out of its authorized but unissued common stock, solely for the
purpose of effecting the conversion of the Offered Preferred Stock (the
“Conversion”), the full number of shares of common stock issuable upon the
Conversion of all the Offered Preferred Stock from time to time outstanding. The
Conversion Shares have been duly authorized, and when issued and delivered in
the manner set forth in the Certificate of Designations, will be validly issued,
fully paid and nonassessable.
               (e) No preemptive rights, resale rights, rights of first refusal
or similar rights to subscribe for or purchase any shares of common stock or
preferred stock of the Company exist with respect to the issuance and sale of
the Shares by the Company pursuant to this Agreement or the Conversion Shares
pursuant to the Certificate of Designations, in each case, which have not been
waived or complied with or will be waived or complied with on or before the
Funding Date.
               (f) No further approval or consent by, or notice to, the
stockholders or Board of Directors of the Company will be required for the
issuance and sale of the Shares or the issuance of the Conversion Shares, as
contemplated herein, except:
                    (i) pursuant to the Securityholders and Registration Rights
Agreement, dated as of July 19, 2007, between Doral Holdings Delaware LLC
(“Holdings”) and the Company (the “Stockholders Agreement”), a 20-day written
notice must be provided to Holdings prior to an issuance of common stock, so
long as Holdings owns at least 25% of the outstanding voting power of the
Company; and
                    (ii) pursuant to New York Stock Exchange (the “NYSE”)
Rule 312.03(c)(2), the stockholders of the Company must approve the issuance of
common stock, or securities convertible into or exercisable for common stock,
when such issuance will equal or exceed 20 percent of the number of shares of
common stock outstanding before the issuance of common stock or securities
convertible into or exercisable for common stock and, pursuant to NYSE
Rule 312.03(b)(3), the stockholders of the Company must approve the issuance of
common stock or securities convertible into or exercisable for common stock,
when such issuance involves issuances to a substantial security holder (such
common stockholder approvals being referred to herein as the “Stockholder
Approval”). Notwithstanding the foregoing, the issuance and sale of the Shares
prior to receipt of the Stockholder Approval will not contravene the rules and
regulations of the NYSE.

7



--------------------------------------------------------------------------------



 



          2.5. Stockholder Approval.
               (a) The Company will file a proxy statement in preliminary form
with respect to a special meeting of stockholders of the Company (the
“Stockholder Meeting”) to obtain Stockholder Approval within 90 days following
the Closing Date, and thereafter, will use its reasonable best efforts to cause
a definitive proxy statement (the “Proxy Statement”) to be available to be
distributed to stockholders. If the Company is notified by the U.S. Securities
and Exchange Commission (the “SEC”) that the proxy statement will not be subject
to review or subject to further review, as the case may be, it will mail the
Proxy Statement within five business days after such notification and hold the
Stockholder Meeting within 25 business days after mailing the Proxy Statement.
The Proxy Statement shall solicit each such stockholder’s affirmative vote at
the Stockholder Meeting for approval of resolutions providing for the:
(i) approval of the Conversion for purposes of NYSE Rule 312.03(c)(2) and
(ii) approval of the Conversion for purposes of NYSE Rule 312.03(b)(3). The
Company shall use its reasonable best efforts to solicit its stockholders’
approval of such resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve such resolutions.
               (b) Notwithstanding Section 2.5(a) above, if a Failure Event
occurs, the Company will file a proxy statement in preliminary form within
20 days following the return to the Purchasers of the Escrow Funds pursuant to
the Escrow Agreement.
               (c) If the Company is unable to obtain the Stockholder Approval
at the Stockholder Meeting, the Company will undertake to obtain such approval
at (i) a special meeting of the Company’s stockholders held 90 days after the
Stockholder Meeting and (ii) at least once every 90 days thereafter until
Stockholder Approval is obtained.
               (d) If the Offered Preferred Stock (other than shares of Offered
Preferred Stock held by investors that cannot invest directly in the Company’s
Common Stock prior to receipt of HSR Approval and shares of Offered Preferred
Stock that are not converted due to the Conversion Limit) remains outstanding on
the 180th day following the Closing Date, the Conversion Price (as defined in
the Certificate of Designations) will be decreased by 1.0%, subject to a maximum
decrease of 10%, subject to adjustment, every 90 days thereafter (or the pro
rata portion of such adjustments for any partial period) until the Offered
Preferred Stock is no longer outstanding (other than shares of Preferred Stock
held by investors that cannot invest directly in our Common Stock prior to
receipt of HSR Approval and shares of Offered Preferred Stock that are not
converted due to the Conversion Limit). The decreased Conversion Price shall not
be applied with respect to shares of Offered Preferred Stock not previously
converted due to the absence of an HSR Approval.
               (e) On or prior to the Funding Date, the Company will enter into
a cooperation agreement, in substantially the form attached hereto as Exhibit C
(the “Cooperation Agreement”), by and among the Company, Holdings, Doral
Holdings L.P., and Doral GP Ltd. (such individuals and entities referred to as
“Cooperation Agreement Stockholders”), committing each Cooperation Agreement
Stockholder, among other things, to (i) vote their shares in favor of the
resolutions described in Section 2.5(a) above, (ii) not voluntarily dissolve
Holdings and Doral Holdings L.P. or transfer any of its shares of Common Stock
prior to receipt of

8



--------------------------------------------------------------------------------



 



Stockholder Approval, and (iii) to dissolve Holdings and its direct and indirect
parent companies after receipt of the Stockholder Approval;
          2.6. Due Execution, Delivery and Performance of the Agreements.
               (a) The Company has full legal right, corporate power and
authority to enter into this Agreement, the Escrow Agreement, and the
Cooperation Agreement (the “Transaction Documents”) and to perform the
transactions contemplated hereby and thereby. The Transaction Documents have
been duly authorized, executed and delivered by the Company. The Transaction
Documents constitute (assuming the due authorization, execution and delivery by
the other party or parties hereto and thereto) legal, valid and binding
agreements of the Company, enforceable against the Company in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights and the
application of equitable principles relating to the availability of remedies,
subject to 12 U.S.C. §1818(b)(6)(D) (or any successor statute) and similar bank
regulatory powers and to the application of principles of public policy, and
except as rights to indemnity or contribution, including but not limited to,
indemnification provisions set forth in Section 5.4 of this Agreement, may be
limited by federal, state, or local securities law or the public policy
underlying such laws and general equitable principles relating to the
availability of remedies. The execution of the Transaction Documents by the
Company and performance by the Company of its obligations under the Transaction
Documents and the Certificate of Designations and the consummation of the
transactions herein and therein contemplated will not violate any provision of
the charter or bylaws of the Company or the organizational documents of any
Subsidiary and will not result in the creation of any lien, charge, security
interest or encumbrance upon any assets of the Company or any Subsidiary
(provided, however, that nothing contained in this Agreement shall be construed
as to prevent the Company from granting the Purchasers a security interest in
the Escrow Funds pursuant to the terms of the Escrow Agreement) pursuant to the
terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which any of the
Company or any Subsidiary is a party or by which any of the Company or any
Subsidiary or their respective properties may be bound or affected, or any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, self-regulatory organization (including the NYSE)
administrative agency or other governmental agency or body applicable to the
Company or any Subsidiary or any of their respective properties, and in each
case that would have a Material Adverse Effect.
               (b) No approval, authorization, consent or order of or filing
with any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or of or with any self-regulatory organization
or other non-governmental regulatory authority (including, without limitation,
the NYSE), or approval of the shareholders of the Company, is required for the
execution and delivery of this Agreement, the Transaction Documents or the
consummation of the transactions contemplated hereby, other than (i) the filing
of the Certificate of Designations with the Secretary of State of the
Commonwealth of Puerto Rico; (ii) the registration of the Offered Common Stock,
and the Conversion Shares, under the Securities Act, in accordance with
Section 5 hereof; (iii) solely with respect to the

9



--------------------------------------------------------------------------------



 



issuance of the Conversion Shares in accordance with the Certificate of
Designations, such approvals, authorizations, consents, orders or filings,
approvals required in connection with the Stockholder Approvals, which will be
effected in accordance with Section 2.5 above; or (iv) any necessary
qualification under the securities or blue sky laws of the various jurisdictions
in which the Shares will be sold.
          2.7. Accountants. PricewaterhouseCoopers LLP (“PWC”), who has
expressed its audit opinion with respect to the consolidated financial
statements contained in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2009, which has been incorporated by reference in the Private
Placement Memorandum, is a registered independent public accounting firm, within
the meaning of the Code of Professional Conduct of the American Institute of
Certified Public Accountants, as required by the Securities Act, and the rules
and regulations promulgated thereunder (the “1933 Act Rules and Regulations”),
and by the rules of the Public Company Accounting Oversight Board.
          2.8. No Defaults or Consents.
               (a) Neither the Company nor any of the Subsidiaries is in breach
or violation of or in default under, nor has any event occurred which, with
notice, lapse of time or both, would result in any breach or violation of,
constitute a default under, or give the holder of any indebtedness (or a person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a part of such indebtedness under, (i) its charter or
bylaws, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound or affected, (iii) any federal, state, local or
foreign law, regulation or rule, (iv) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of the NYSE), or
(v) any decree, judgment or order applicable to it or any of its properties,
which violation or default would, in the case of clauses (ii), (iii), (iv) and
(v) above, either individually or in the aggregate with all other violations and
defaults referred to in this paragraph, result in a Material Adverse Effect.
               (b) Neither the execution, delivery and performance of this
Agreement by the Company nor the consummation of any of the transactions
contemplated hereby (including, without limitation, the issuance and sale by the
Company of the Shares and the issuance of the Conversion Shares) will give rise
to a right to terminate or accelerate the due date of any payment due under, or
conflict with or result in the breach of any term or provision of, or constitute
a default (or an event which with notice or lapse of time or both would
constitute a default) under, except such defaults that individually or in the
aggregate would not cause a Material Adverse Effect, or require any consent or
waiver under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any Subsidiary
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which either the Company or any Subsidiary or any of their properties or
businesses is bound, or any franchise, license, permit, judgment, decree, order,
statute, rule or regulation applicable to the Company or any of its Subsidiaries
or violate any provision of the charter or bylaws of the

10



--------------------------------------------------------------------------------



 



Company or any of its subsidiaries, except for such consents or waivers which
have already been obtained and are in full force and effect.
          2.9. No Actions.
               (a) There are no actions, suits, claims, investigations or
proceedings pending or, to the Company’s knowledge, threatened to which the
Company or any of the Subsidiaries is a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NYSE), except any such action, suit, claim, investigation or
proceeding which, if resolved adversely to the Company or any Subsidiary, would
not, individually or in the aggregate, have a Material Adverse Effect.
               (b) Neither the Company nor any Subsidiary is in violation of any
rule or regulation of the SEC, the Office of Thrift Supervision (the “OTS”), the
Federal Reserve or the FDIC, which would have, individually or in the aggregate,
a Material Adverse Effect. Neither the Company nor any Subsidiary is subject to
any directive from the OTS, the Federal Reserve or the FDIC to make any change
in the method of conducting its business or affairs, and the Company and each
Subsidiary have conducted their businesses in compliance with all applicable
statutes and regulations (including, without limitation, all regulations,
decisions, directives and orders of the OTS, the Federal Reserve and the FDIC),
except where the failure to so comply would not have, individually or in the
aggregate, a Material Adverse Effect.
          2.10. Properties. The Company and each of the Subsidiaries have good
and marketable title to all property (real and personal) described in the
Private Placement Memorandum as being owned by any of them, free and clear of
all liens, claims, security interests or other encumbrances, except where the
failure to so own such property would not have, individually or in the
aggregate, a Material Adverse Effect; all the property described in the Private
Placement Memorandum as being held under lease by the Company or any Subsidiary
is held thereby under valid, subsisting and enforceable leases, except where the
failure to so lease such property would not have, individually or in the
aggregate, a Material Adverse Effect.
          2.11. No Material Adverse Change.
               (a) Except as described in or contemplated by the Private
Placement Memorandum, from December 31, 2009 until the date hereof, there has
been no circumstance, effect, event or change that, individually or in the
aggregate, has, or would reasonably be expected to have a Material Adverse
Effect on the Company. The capitalization, assets, properties and business of
the Company conform in all material respects to the descriptions thereof in the
Private Placement Memorandum as of the date specified.
               (b) Except as described in or contemplated by the Private
Placement Memorandum, from December 31, 2009 until the date hereof, neither the
Company nor any Subsidiary has issued any securities or incurred any liability
or obligation, direct or contingent,

11



--------------------------------------------------------------------------------



 



for borrowed money, except borrowings in the ordinary course of business, or
entered into any other transaction not in the ordinary course of business, in
each case, which is material in light of the businesses and properties of the
Company and the Subsidiaries, taken as a whole. Neither the Company nor any of
its Subsidiaries has any material contingent liabilities of any kind, except as
set forth in the Private Placement Memorandum.
               (c) Except as described in or contemplated by the Private
Placement Memorandum, from December 31, 2009 until the date hereof, none of the
Company or any of its Subsidiaries has declared or paid any dividend or
distribution to any holder of its capital stock or other equity interests (other
than any cash dividend or distribution from a wholly owned Subsidiary to another
wholly owned Subsidiary or the Company).
          2.12. Reports. During the preceding twelve months, the Company and
each Subsidiary have filed all material reports, registrations, documents,
filings, statements and submissions together with any required amendments
thereto, that it was required to file with any governmental agency or body
applicable to the Company or any Subsidiary (the foregoing, collectively, the
“Company Reports”) and have paid all material fees and assessments due and
payable in connection therewith. The Company Reports were filed on a timely
basis or the Company received a valid extension and has filed any such Company
Reports prior to the expiration of any such extension. As of their respective
filing dates, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable governmental
agency or body, as the case may be. To the knowledge of the Company, as of the
date of hereof, there are no outstanding comments from the SEC or any other
governmental agency or body applicable to the Company or any Subsidiary with
respect to any Company Report. The Company Reports, including the documents
incorporated by reference in each of them, each contained all of the information
required to be included in it and, when it was filed and as of the date of each
such Company Report filed with or furnished to the SEC, such Company Report did
not, as of its date or if amended prior to the date hereof, as of the date of
such amendment, contain an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made in it, in light
of the circumstances under which they were made, not misleading and complied as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act. No executive officer of the Company has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).
          2.13. Taxes. Except as disclosed in the Private Placement Memorandum,
all tax returns required to be filed by the Company or any of the Subsidiaries
have been timely filed (except in any case in which the failure so to file would
not reasonably be expected to have a Material Adverse Effect), and to the
Company’s knowledge, all such returns are true, correct and complete; all taxes
and other assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided or as would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has knowledge of any tax
deficiency that has been or might be asserted or threatened against it that
could have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



          2.14. Transfer Taxes. All stock transfer or other taxes (other than
income taxes) that are required to be paid in connection with the sale and
transfer of the Shares to be sold to each Purchaser hereunder, as set forth in
Schedule I to this Agreement, will have been, fully paid or provided for by the
Company and all laws imposing such taxes will have been fully complied with.
          2.15. Investment Company. Neither the Company nor any Subsidiary is,
or after giving effect to the transactions contemplated hereby, will be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.
          2.16. Offering Materials. The Company has not distributed and will not
distribute any offering material in connection with the offering and sale of the
Shares other than the Private Placement Memorandum or any amendment or
supplement thereto (including filings made by the Company under the Exchange Act
and incorporated by reference into the Private Placement Memorandum). The
Company has not in the past nor will it hereafter take any action to sell, offer
for sale or solicit offers to buy any securities of the Company that could
result in the initial sale of the Shares not being exempt from the registration
requirements of Section 5 of the Securities Act.
          2.17. Insurance. The Company and each of its Subsidiaries maintain
insurance underwritten by insurers of recognized financial responsibility, of
the types and in the amounts that the Company reasonably believes is adequate
for its and its Subsidiaries businesses, including, but not limited to,
insurance covering all real and personal property owned or leased by the Company
or any Subsidiary against theft, damage, destruction, acts of vandalism and all
other risks customarily insured against, with such deductibles as are customary
for companies in the same or similar business, all of which insurance is in full
force and effect. Neither the Company nor any of its Subsidiaries has received
any notice of cancellation of any such insurance, except for such cancellation
as would not, individually or in the aggregate, have a Material Adverse Effect.
          2.18. Additional Information. The information contained in the
following documents, taken as a whole, which the Placement Agent has furnished
to each Purchaser (it being understood that all documents publicly filed with or
publicly furnished to the SEC shall be deemed “furnished” for purposes of this
Section 2.18) did not, as of the date hereof, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances in which
they were made not misleading:
               (a) the Private Placement Memorandum, including all addenda and
exhibits thereto and any document incorporated by reference therein, other than
this Agreement and appendices and exhibits hereto; and
               (b) the investor presentation distributed to potential
Purchasers, including all addenda and exhibits thereto.
     The documents incorporated by reference in the Private Placement Memorandum
or attached as exhibits thereto, at the time they became effective or were filed
with the SEC, as the

13



--------------------------------------------------------------------------------



 



case may be, complied in all material respects with the requirements of the
Exchange Act, as applicable, and the rules and regulations of the SEC thereunder
(the “1934 Act Rules and Regulations” and, together with the 1933 Act Rules and
Regulations, the “Rules and Regulations”).
          2.19. Price of Common Stock. The Company has not taken, and will not
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the common stock to facilitate the
sale or resale of the Shares.
          2.20. Use of Proceeds. The Company shall use the proceeds from the
sale of the Shares as described under “Use of Proceeds” in the Private Placement
Memorandum.
          2.21. Use of Purchaser Name. Except as otherwise required by
applicable law or regulation, the Company shall not use any Purchaser’s name or
the name of any of such Purchaser’s affiliates or investment advisers in any
advertisement, announcement, press release or other similar public communication
unless it has received the prior written consent of the Purchasers for the
specific use contemplated; provided that, to the extent such disclosure (i) is
required to be disclosed under any law or regulation, (ii) is required to be
disclosed or requested by, or necessary under the rules of, any court, any
governmental agency or other regulatory authority (including, without
limitation, any stock exchange or self-regulatory organization), or (iii) is
necessary in connection with any action, investigation or proceeding (including,
without limitation, as part of any interrogatory, court order, subpoena,
administrative proceeding, civil investigatory demand, in each case whether oral
or written, or any other legal or regulatory process), the Company shall provide
such Purchaser with prior written notice of such disclosure to the extent
practicable.
          2.22. Financial Statements. The financial statements incorporated by
reference in the Private Placement Memorandum, together with the related notes
and schedules, present fairly the consolidated financial position of the Company
and the Subsidiaries as of the dates indicated and the consolidated results of
operations, cash flows and changes in “stockholder” equity of the Company and
the Subsidiaries for the periods specified and have been prepared in compliance
in all material respects with the requirements of the Securities Act and
Exchange Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved. There is
no transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed therein or in the Private Placement Memorandum.
          2.23. Listing Compliance.
               (a) The Company is in compliance with the requirements of the
NYSE for continued listing of the Company’s common stock thereon. The Company
has taken no action designed to, or, to its knowledge, likely to have the effect
of, terminating the registration of the Company’s common stock under the
Exchange Act or the listing of the Company’s common stock on the NYSE, nor has
the Company received any notification that the SEC or the NYSE is contemplating
terminating such registration or listing. The transactions contemplated

14



--------------------------------------------------------------------------------



 



by this Agreement will not contravene the rules and regulations of the NYSE. The
Company will comply with all requirements of the NYSE with respect to the
issuance of the Conversion Shares and shall use its reasonable best efforts to
cause the Offered Common Stock and Conversion Shares to be listed on the NYSE.
               (b) The Company hereby undertakes to file, and use reasonable
best efforts to cause to be approved, a supplemental listing application with
NYSE for the Offered Common Stock and Conversion Shares
          2.24. Internal Accounting Controls.
               (a) The Company and each of the Subsidiaries maintain a system of
internal accounting controls meeting the requirements of Section 13(b)(2) of the
Exchange Act and sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain accountability for the Company’s assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
               (b) The Company maintains a system of internal accounting
controls it has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and 15d-15 under the
Exchange Act) and “internal control over financial reporting” (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that (i) material information
relating to the Company and its Subsidiaries is made known to the management of
the Company by others within those entities as appropriate to allow timely
decisions regarding required disclosure and to make the certificates required by
the Exchange Act with respect to documents required to be filed by the Company
with the SEC, and (ii) the Company has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s auditors and the audit
committee of the Company’s Board of Directors (A) any significant deficiencies
in the design or operation of internal controls which could adversely affect in
any material respect the Company’s ability to record, process, summarize and
report financial data and have identified for the Company’s auditors any
material weaknesses in internal controls and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls; since the date of the most recent
evaluation of such disclosure controls and procedures and internal controls,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses. The
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Company have made all certifications
required by the Sarbanes-Oxley Act and any related rules and regulations
promulgated by the SEC, and the statements contained in each such certification
are complete and correct; the Company, the Subsidiaries and the Company’s
directors and officers are each in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act and the rules and
regulations of the SEC and the NYSE promulgated thereunder.

15



--------------------------------------------------------------------------------



 



          2.25. Foreign Corrupt Practices. Neither the Company, nor any
Subsidiary, nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any
Subsidiary has in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“Foreign Corrupt Practices Act”); or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee. The Company and its Subsidiaries have
instituted and maintain policies and procedures de signed to ensure continued
compliance with the Foreign Corrupt Practices Act.
          2.26. Money Laundering. The operations of the Company and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended (the “Bank Secrecy
Act”), the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator or non-governmental authority involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of the Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
          2.27. Employee Relations.
               (a) Except for matters which would not, individually or in the
aggregate, have a Material Adverse Effect, (i) neither the Company nor any of
the Subsidiaries is engaged in any unfair labor practice; (ii) there is (A) no
unfair labor practice complaint pending or, to the Company’s knowledge,
threatened against the Company or any of the Subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
the Subsidiaries, (C) no union representation dispute or collective bargaining
agreement currently existing concerning the employees of the Company or any of
the Subsidiaries, (iii) to the Company’s knowledge, no union organizing
activities are currently taking place concerning the employees of the Company or
any of the Subsidiaries, and (iv) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any

16



--------------------------------------------------------------------------------



 



applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974, as amended, including regulations and published
interpretations thereunder (“ERISA”), as amended, or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of the
Subsidiaries.
          2.28. ERISA. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company and
each of the Subsidiaries or their “ERISA Affiliates” (as defined below) are in
compliance in all material respects with all presently applicable provisions of
ERISA; no “reportable event” (as defined in ERISA) has occurred with respect to
any “employee benefit plan” (as defined in ERISA) for which the Company or any
of its Subsidiaries or ERISA Affiliates would have any liability; the Company
and each of its Subsidiaries or their ERISA Affiliates have not incurred and do
not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the United States Internal Revenue
Code of 1986, as amended, and the regulations and published interpretations
thereunder (collectively, the “Code”); and each “employee benefit plan” for
which the Company and each of its Subsidiaries or any of their ERISA Affiliates
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified in all material respects and nothing has occurred,
whether by action or by failure to act, which would reasonably be expected to
cause the loss of such qualification. “ERISA Affiliate” means, with respect to
the Company or a Subsidiary, any member of any group of organizations described
in Sections 414(b), (c), (m) or (o) of the Code or Section 400(b) of ERISA of
which the Company or such Subsidiary is a member.
          2.29. Environmental Matters. Except as would not, individually or in
the aggregate, have a Material Adverse Effect, (i) none of the Company, its
Subsidiaries or any of their respective properties, assets and operations are in
violation of any Environmental Laws (as defined below) and (ii) neither the
Company nor any of its Subsidiaries are required to hold any permits or obtain
any authorizations under any Environmental Laws (as defined below) (as used
herein, “Environmental Law” means any federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement, or common law,
relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials, and “Hazardous
Materials” means any material (including, without limitation, pollutants,
contaminants, hazardous or toxic substances or wastes) that is regulated by or
may give rise to liability under any Environmental Law).
          2.30. Integration; Other Issuances of Shares. Neither the Company nor
any Subsidiary or any affiliates, nor any person acting on its or their behalf,
has issued any Shares or shares of any other series of common or preferred
stock, or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of capital stock which
would be integrated with the sale of the Shares to the Purchasers for purposes
of the Securities Act or of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the NYSE, nor
will the Company or its Subsidiaries or affiliates or any person acting on
behalf of the Company take any action or steps that would require registration
of any of the Shares under the Securities Act or cause the offering of the

17



--------------------------------------------------------------------------------



 



Shares to be integrated with other offerings. Assuming the accuracy of the
representations and warranties of Purchasers, the initial offer and sale of the
Shares by the Company to the Purchasers pursuant to this Agreement will be
exempt from the registration requirements of the Securities Act.
          2.31. Non-Public Information.
               (a) The Company confirms that neither it nor any of its officers
or directors nor any other Person acting on its or their behalf has provided,
and it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of this Agreement and the
proposed transactions hereunder or contemplated herein (including, the
Acquisition) may constitute such information.
               (b) The Company shall use its reasonable best efforts to
(i) issue a press release announcing the signing of this Agreement prior to 9:30
a.m., New York City Time, on the first business day after the date hereof (which
press release will disclose both the Non-Contingent Tranche and the Contingent
Tranche, and describing, without naming the targets, that the proceeds of the
Contingent Tranche are being held in escrow to support Doral Bank PR’s efforts
related to a possible assisted transaction, and will be returned to investors if
the transaction is not completed), (ii) file a Current Report on Form 8-K
describing the material terms of the transactions contained in this Agreement,
(iii) issue a press release announcing the closing of an Acquisition or the
occurrence of a Failure Event prior to 8:30 a.m., New York City time, on the
first business day after the Closing Date or the second business day after the
occurrence of the Failure Event, as the case may be, and (iv) file a Current
Report on Form 8-K describing the material terms of the transactions contained
in any Acquisition agreements, and attaching as an exhibit to such Form 8-K the
Acquisition agreements (the “Closing 8-K Filing”) prior to 5:30 p.m., New York
City time, on the first business day after the Closing Date.
               (c) After giving effect to the filing of the Closing 8-K Filing
or the filing of a Current Report on Form 8-K after the occurrence of a Failure
Event, the Purchasers will not be in possession of any material non-public
information relating to the Company and its Subsidiaries. Notwithstanding the
foregoing, nothing contained in this Section 2.31(c) shall require the Company
to release information covered by a confidentiality agreement with the FDIC, if
any.
               (d) The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide any Purchaser with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
earlier of (i) the filing of the Closing 8-K Filing with the SEC; and (ii) the
unwinding of the Escrow Account following a Failure Event, without the prior
express written consent of such Purchaser.
          2.32. Risk Management Instruments. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
any and all material interest rate swaps, caps, floors, option agreements (other
than employee stock options)

18



--------------------------------------------------------------------------------



 



and other interest risk management arrangements, whether entered into for the
account of the Company or one of its Subsidiaries or for the account of a
customer of the Company or one of its Subsidiaries, were entered into in the
ordinary course of business and in accordance with applicable laws, rules,
regulations and policies of all applicable regulatory agencies. The Company and
each of its Subsidiaries have duly performed in all material respects all of
their obligations thereunder to the extent that such obligations to perform have
accrued, and there are no material breaches, violations or defaults or
allegations or assertions of such by any party thereunder
          2.33. Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
               (a) The Company and each Subsidiary has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Subsidiary satisfied, (i) all applicable federal, state and local
laws, rules and regulations with respect to the origination, insuring, purchase,
sale, pooling, servicing, subservicing, or filing of claims in connection with
mortgage loans, including all laws relating to real estate settlement
procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any Subsidiary and any Agency, Loan Investor or Insurer, (iii) the
applicable rules, regulations, guidelines, handbooks and other requirements of
any Agency, Loan Investor or Insurer and (iv) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
               (b) No Agency, Loan investor or Insurer has (i) claimed in
writing that the Company or any Subsidiary has violated or has not complied with
the applicable underwriting standards with respect to mortgage loans sold by the
Company or any Subsidiary to a Loan Investor or Agency, or with respect to any
sale of mortgage servicing rights to a Loan Investor, (ii) imposed in writing
restrictions on the activities (including commitment authority) of the Company
or any Subsidiary or (iii) indicated in writing to the Company or any Subsidiary
that it has terminated or intends to terminate its relationship with the Company
or any Subsidiary for poor performance, poor loan quality or concern with
respect to the Company’s or any Subsidiary’s compliance with laws.
               (c) For purposes of this Section 2.33:
                    (i) “Agency” shall mean the Federal Housing Administration,
the Federal Home Loan Mortgage Corporation, the Farmers Home Administration (now
known as Rural Housing and Community Development Services), the Federal National
Mortgage Association, the United States Department of Veterans’ Affairs, the
Rural Housing Service of the U.S. Department of Agriculture or any other federal
or state agency with authority to (A) authority to determine any investment,
origination, lending or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Company or any Subsidiary or
(B) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including without limitation, state and local housing finance
authorities.

19



--------------------------------------------------------------------------------



 



                    (ii) “Loan Investor” shall mean any person (including an
Agency) having a beneficial interest in any mortgage loan originated, purchased
or serviced by the Company or any Subsidiary or a security backed by or
representing an interest in any such mortgage loan; and
                    (iii) “Insurer” means a person who insures or guarantees for
the benefit of the mortgagee all or any portion of the risk of loss upon
borrower default on any of the mortgage loans originated, purchased or serviced
by the Company or any Subsidiary, including the Federal Housing Administration,
the United States Department of Veterans’ Affairs, the Rural Housing Service of
the U.S. Department of Agriculture and any private mortgage insurer, and
providers of hazard, title or other insurance with respect to such mortgage
loans or the related collateral.
          2.34. Shell Company Status. The Company is not, and has never been, an
issuer of the type described in Rule 144(i)(l) under the Securities Act.
          2.35. Solvency. The Company and each of its Subsidiaries do and will
after giving effect to the transactions contemplated hereby to occur (i) own
assets the fair saleable value of which are (A) greater than the total amount of
its liabilities (including known contingent liabilities) and (B) greater than
the amount that will be required to pay the probable liabilities of its existing
debts as they become absolute and matured considering the financing alternatives
reasonably available to it, and (ii) not have capital that will be unreasonably
small in relation to its business as presently conducted or contemplated. The
Company has no knowledge of any facts or circumstances which lead it to believe
that it or any of its Subsidiaries will be required to file for reorganization
or liquidation under the bankruptcy or reorganization laws of any jurisdiction,
and has no present intent to so file.
          2.36. Transactions With Affiliates and Employees. Except as set forth
in the Private Placement Memorandum and other than the grant of stock options or
other equity awards that are not individually or in the aggregate material in
amount, none of the officers or directors of the Company and, to the Company’s
knowledge, none of the employees of the Company, is presently a party to any
transaction with the Company or to a presently contemplated transaction (other
than for services as employees, officers and directors) that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
          2.37. Application of Takeover Protections; Rights Agreements. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
articles of incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Shares and any Purchaser’s ownership of the Shares or the Conversion Shares.

20



--------------------------------------------------------------------------------



 



          2.38. Adequate Capitalization. As of December 31, 2009, the Company’s
Subsidiary insured depository institutions meet or exceed the standards
necessary to be considered “adequately capitalized” under the FDIC’s regulatory
framework for prompt corrective action.
          2.39. FDIC Policy Statement. The Company and Doral Bank PR are not
subject to, and do not expect that, as a result of the issuance of Shares
provided herein or otherwise arising in connection with the Acquisition, they
will become subject to, the FDIC Statement of Policy on Qualifications for
Failed Bank Acquisitions (August 26, 2009) (the “FDIC Policy Statement”).
          2.40. Compliance with Other Regulations. The Company has no knowledge
of any facts and circumstances, and has no reason to believe that any facts or
circumstances exist, that would cause any of its Subsidiary banking
institutions: (i) to be deemed not to be in satisfactory compliance with the
Community Reinvestment Act (“CRA”) and the regulations promulgated thereunder or
to be assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, or any other anti-money laundering statute, rule or
regulation; or (iii) to be deemed not to be in satisfactory compliance, in any
material respect, with all applicable privacy of customer information
requirements contained in any federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Subsidiaries.
          2.41. Substantially Similar Agreement. Except as disclosed in the
Private Placement Memorandum or the Transaction Documents, the Company has no
other agreements with any Purchaser to purchase Offered Shares on terms that are
not substantially similar to the Purchasers hereunder.
          2.42. Ownership. Based on the stock register of the Company, Holdings
is the owner of a majority of the shares of the Company’s Common Stock.
          2.43. Enforcement of Cooperation Agreement. The Company agrees that it
shall use its reasonable best efforts to enforce its rights under the
Cooperation Agreement, including Section 3.05 thereof.
          SECTION 3. Representations, Warranties and Covenants of Each
Purchaser. Each Purchaser, severally and not jointly, represents and warrants
to, and covenants with, the Company that:
          3.1. Experience. (i) Such Purchaser is knowledgeable, sophisticated
and experienced in financial and business matters, in making, and is qualified
to make, decisions with respect to investments in shares representing an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company and comparable entities, has the
ability to bear the economic risks of an investment in the Shares and has
reviewed carefully the Private Placement Memorandum and has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to

21



--------------------------------------------------------------------------------



 



purchase the Shares, including all information it deems relevant as the intended
use of proceeds and resulting impact on the Company; (ii) Purchaser is acquiring
up to the number of Shares set forth in Schedule I in the ordinary course of its
business and for its own account and with no present intention of distributing
any of the Shares, or Conversion Shares, or any arrangement or understanding
with any other persons regarding the distribution of such Shares, or Conversion
Shares (it being understood and agreed that this representation and warranty
does not limit the Purchaser’s rights to sell or otherwise transfer shares
pursuant to the Registration Statement or in compliance with the Securities Act
and the Rules and Regulations or to transfer Shares to its partners or members
in compliance with the Securities Act and the Rules and Regulations); (iii) the
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, or Conversion Shares, nor will
the Purchaser engage in any short sale that results in a disposition of any of
the Shares, or Conversion Shares by the Purchaser, except in compliance with the
Securities Act and the Rules and Regulations and any applicable state securities
laws; (iv) the Purchaser has completed or caused to be completed, or will
complete or cause to be completed promptly after the date hereof but in any
event within fifteen (15) days after the date hereof, the Registration Statement
Questionnaire attached hereto as part of Appendix I, for use in preparation of
the Registration Statement, and the answers thereto are or will be true and
correct as of the date it is so completed, and will be confirmed promptly by the
Purchaser on written request of the Company (failure of the Purchaser to respond
within two business days of receipt to be taken as confirmation); (v) the
Purchaser has, in connection with its decision to purchase the number of Shares
set forth in Schedule I, relied solely upon the Private Placement Memorandum and
the representations and warranties of the Company contained herein and the
Purchaser’s own investigation of the Company (including the intended use of
proceeds and resulting impact on the Company); (vi) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of them; and (vii) the Purchaser is one of (A) an “institutional
accredited investor” as defined in clauses (1), (2), (3), (4), (7) and (8) of
Rule 501(a) of Regulation D promulgated under the Securities Act, (B) an
“accredited investor” that is also a direct or indirect investor in Holdings or
(C) an “accredited investor” who is also a director or executive officer of the
Company.
          3.2. Reliance on Exemptions. The Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.
          3.3. Confidentiality. For the benefit of the Company, the Purchaser
previously agreed with the Placement Agent to keep confidential all information
concerning this private placement, including without limitation, the assets that
the Company may acquire pursuant to the Acquisition. The Purchaser understands
that the information contained in the Private Placement Memorandum is strictly
confidential and proprietary to the Company and is being submitted to the
Purchaser solely for such Purchaser’s confidential use. The Purchaser agrees to
use the information contained in the Private Placement Memorandum for the sole
purpose of evaluating a possible investment in the Shares and the Purchaser
acknowledges that it is prohibited from

22



--------------------------------------------------------------------------------



 



reproducing or distributing the Private Placement Memorandum, this Agreement, or
any other offering materials or other information provided by the Company in
connection with the Purchaser’s consideration of its investment in the Company,
in whole or in part, or divulging or discussing any of their contents, except to
its financial, investment or legal advisors and its custodians and
administrators in connection with its proposed investment in the Shares.
Further, the Purchaser understands that the existence and nature of all
conversations and presentations, if any, regarding the Company and this offering
must be kept strictly confidential, except as provided in the prior sentence.
The Purchaser understands that the federal securities laws impose restrictions
on trading based on information divulged in connection with this Offering. The
obligations set forth in this Section 3.3 will terminate upon the earlier of the
filing by the Company of the Closing 8-K Filing with the SEC or the filing of a
Current Report on Form 8-K after the occurrence of a Failure Event. The
foregoing agreements shall not apply to any information that (i) is or becomes
publicly available through no fault of the Purchaser, (ii) is required to be
disclosed under any law or regulation, (iii) is required to be disclosed or
requested by, or necessary under the rules of, any court, any governmental
agency or other regulatory authority (including, without limitation, any stock
exchange or self-regulatory organization), or (iv) is necessary in connection
with any action, investigation or proceeding (including, without limitation, as
part of any interrogatory, court order, subpoena, administrative proceeding,
civil investigatory demand, in each case whether oral or written, or any other
legal or regulatory process); provided, however, that if the Purchaser is,
subject to the exceptions in the immediately preceding sentence, legally
required to disclose any information as provided in clauses (ii) – (iv) above,
such Purchaser shall provide the Company with prior written notice of such
disclosure to the extent practicable. To the extent legally permissible, the
Purchaser will (at the Company’s expense) cooperate with the Company to the
extent the Company may seek to limit such disclosure or avoid the requirement
for such disclosure, including cooperating with the Company’s efforts to seek an
order or other reliable assurance that confidential treatment will be afforded
to the disclosed information.
          Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement should be considered to impose on the Purchaser any limitation on
disclosure of the tax treatment or tax structure of the transactions or matters
described herein.
          3.4. Investment Decision. The Purchaser understands that nothing in
this Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Shares, including the Private Placement
Memorandum, constitutes legal, tax or investment advice. The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.
          3.5. Risk of Loss. The Purchaser understands that its investment in
the Shares involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Shares, including, but not limited to, those set forth as “Risk Factors” in the
Private Placement Memorandum and the risks involved in acquiring assets from an
institution in FDIC receivership. The Purchaser understands that the market
price of the Company’s common stock has been volatile, that there is no existing
market for the Offered Preferred Stock and that no representation is being made
as to the future value of the Shares or

23



--------------------------------------------------------------------------------



 



the future value or performance of any of the assets that the Company may
acquire pursuant to the Acquisition.
          3.6. Legend. The Purchaser understands that, until such time as the
Registration Statement has been declared effective, or the Shares or Conversion
Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold and without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1),
the Shares and Conversion Shares will bear a restrictive legend in substantially
the following form (the “Transfer Legend”):
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT), THE PUERTO RICO
UNIFORM SECURITIES ACT (THE “PRUSA”) OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER EACH OF
THE SECURITIES ACT AND THE PRUSA OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH THE PRUSA
AND ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT,
THE PRUSA AND SUCH OTHER APPLICABLE LAWS.”
          3.7. Transfer Restrictions. (a) Until the earlier of (i) the Closing
Date and (ii) unwinding of the Escrow Account following a Failure Event, the
shares of Offered Preferred Stock issued in the Non-Contingent Tranche may not
be offered, sold, pledged or otherwise transferred by a Purchaser except
transfers to (A) the Company or its affiliates, (B) affiliates of such
Purchaser, (C) persons that share a common discretionary investment adviser with
such Purchaser or (D) for estate planning. Any such transfer must include the
right to receive a corresponding portion of the Escrow Securities.
               (b) Consistent with the Transfer Legend set forth in Section 3.6,
the Shares, and Conversion Shares, may only be disposed of in compliance with
federal, state, or local securities laws. In connection with any transfer of
Shares, or Conversion Shares, other than pursuant to the Registration Statement,
the Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of the
transferred Shares, or Conversion Shares, under the Securities Act. As a
condition of such transfer (unless effected pursuant to the Registration
Statement or under Rule 144), any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights of a Purchaser
under

24



--------------------------------------------------------------------------------



 



this Agreement. The certificates representing the Shares, or Conversion Shares,
may be subject to a stop transfer order for the purpose of enforcing the
foregoing provisions, and the Company will instruct the transfer agent to
transfer Shares, or Conversion Shares, to a transferee if the foregoing
provisions are complied with and if, in the case of a transfer pursuant to the
Registration Statement, the transferor causes the Prospectus (as defined in
Section 3.9) to be delivered to the transferee (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule). At such
time as the Shares, or Conversion Shares, are no longer required to bear a
Transfer Legend, the Company agrees that it will, no later than three (3)
business days after delivery by the Purchaser to the Company or its transfer
agent of a certificate (in the case of a transfer, in the proper form for
transfer) representing Shares, or Conversion Shares, issued with the foregoing
Transfer Legend, deliver or cause to be delivered to the Purchaser a certificate
representing such Shares, or Conversion Shares, that is free from all
restrictive and other legends. The Company shall not make any notation on its
records or give instructions to its transfer agent that enlarge the restrictions
on transfer set forth in this Section 3.7.
          3.8. Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.
          3.9. Public Sale or Distribution. The Purchaser hereby covenants with
the Company not to make any sale of the Shares, or Conversion Shares, under the
Registration Statement without complying with the provisions of this Agreement
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule). The Purchaser
acknowledges that there may occasionally be times when the Company must suspend
the use of the prospectus (the “Prospectus”) forming a part of the Registration
Statement (a “Suspension”) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the SEC, or
until such time as the Company has filed an appropriate report with the SEC
pursuant to the Exchange Act. Without the Company’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, the
Purchaser shall not use any written materials to offer the Shares, or Conversion
Shares, for resale other than the Prospectus, including any “free writing
prospectus” as defined in Rule 405 under the Securities Act. The Purchaser
covenants that it will not sell any Shares, or Conversion Shares, pursuant to
said Prospectus during any period when the Purchaser’s use of the Prospectus is
suspended pursuant to the last paragraph of Section 5.1 hereof. So long as the
Purchaser holds Registrable Securities, on written request of the Company the
Purchaser agrees to notify the Company of the sale of all of such Registrable
Securities.
          3.10. Organization; Validity; Enforcements. To the extent the
Purchaser is not a natural person, the Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. The Purchaser further represents and warrants to, and covenants
with, the Company that (i) the Purchaser has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, (ii) the making and
performance of this Agreement by the Purchaser and the consummation by the
Purchaser of the transactions herein contemplated will not violate any provision
of the organizational documents of the Purchaser (to the extent the Purchaser is
not a

25



--------------------------------------------------------------------------------



 



natural person) or conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any material agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit or other instrument to which the Purchaser is a party
or, any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental agency or body applicable to the Purchaser, (iii) except for HSR
Approval in the case of Purchasers that indicate on the signature page hereof
that they are subject to HSR Approval, no consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery by the Purchaser of this Agreement or the consummation by
the Purchaser of the transactions contemplated by this Agreement, (iv) upon the
execution and delivery of this Agreement, this Agreement shall (assuming the due
authorization, execution and delivery by the Company and the other parties
hereto) constitute a legal, valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to, or the enforcement of creditor’s
rights and the application of equitable principles relating to, the availability
of remedies, and except as rights to indemnity or contribution, including, but
not limited to, the indemnification provisions set forth in Section 5.4 of this
Agreement, may be limited by federal, state, or local securities laws or the
public policy underlying such laws, and (v) there is not in effect any order
enjoining or restraining the Purchaser from entering into or engaging in any of
the transactions contemplated by this Agreement.
          3.11. Short Sales. After the date the Purchaser entered into a
confidentiality undertaking with the Placement Agent with respect to the
transactions contemplated hereby, the Purchaser has not taken, and prior to the
earlier of (i) the public announcement of the Acquisition or (ii) the unwinding
of the Escrow Account, the Purchaser shall not take, any action that has caused
or will cause the Purchaser to have, directly or indirectly, sold or agreed to
sell any shares of Offered Common Stock, effected any short sale of Offered
Common Stock, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Offered Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Offered Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Offered Common Stock.
          3.12. Control. Assuming the accuracy of the representations and
warranties of the Company and the other Purchasers, and the performance of the
covenants and agreements of the Company contained herein, after giving effect to
the purchase of the Shares set forth opposite each Purchaser’s name in
Schedule I, a Purchaser, either acting alone or together with any other person
or entity that to its knowledge may be affiliated with such Purchaser, or deemed
to be acting in concert with such Purchaser pursuant to 12 C.F.R. Part 303,
Subpart E, or 12 C.F.R. § 225.41, will not own, control or have the power to
vote in excess of, (a) other than the Purchaser(s) listed on Schedule III
hereto, if such Purchaser is or is controlled by a company registered under the
BHC Act (a “BHC”), 4.9% of the shares of the Company’s voting stock outstanding,
or (b) if such Purchaser is not a BHC, 9.9% of the shares of the Company’s
voting stock outstanding, in each case immediately after giving effect to the
issuance of all of the Shares offered by the Private Placement Memorandum.
Without limiting the foregoing, each Purchaser

26



--------------------------------------------------------------------------------



 



represents and warrants that it does not have control and has no present
intention of acquiring control of the Company, as “control” is defined in 12
C.F.R. Part 303, Subpart E or 12 C.F.R. § 225.2 and interpreted in the Federal
Reserve Board’s “Policy Statement on Equity Investments in Banks and Bank
Holding Companies” found in 12 C.F.R. §225.144.
          3.13. Prohibited Person. Neither the Purchaser, nor any person
controlling, controlled by, or under common control with the Purchaser, nor, to
such Purchaser’s knowledge, any person having a beneficial interest in the
Purchaser, nor any other person on whose behalf a subscriber is acting, is any
of the following (each a “Prohibited Person”):
               (a) a person whose name appears on the List of Specially
Designated Nationals and Blocked Persons maintained by OFAC; “designated
national” other than an “unblocked national” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515;
               (b) a person with whom a United States citizen or entity is
prohibited from transacting business, whether such prohibition arises under
United States law, regulation, executive order, anti-money laundering laws,
regulations or orders, or as a result of any list published by the U.S.
Department of Commerce, the U.S. Department of Treasury, or the U.S. Department
of State including any agency or office thereof;
               (c) a person who has funded or supported terrorism or suspected
terrorist organizations or who has engaged in, or derived funds from, activities
that relate to the laundering of the proceeds of illegal activity;
               (d) a non-U.S. shell bank (a bank without a physical presence in
any country) or a person providing banking services indirectly to a non-U.S.
shell bank;
               (e) a senior non-U.S. political figure or an immediate family
member or close associate of such figure or an entity owned or controlled by
such a figure; or
               (f) a person who, to the knowledge of the Purchaser, will result
in, by reason of such person’s participation in the Offering or ownership of
shares of Company common stock, the violation of any law, regulation, or
governmental order (including banking or other financial institution regulatory
laws, regulations or orders) to which the Company is subject.
               (g) If the Purchaser is a financial institution that is subject
to the Bank Secrecy Act, the Purchaser has met and will continue to meet all of
its obligations under the Bank Secrecy Act.
               (h) The funds to be used by the Purchaser to purchase the Shares
are derived from legitimate and legal sources and not from any Prohibited
Person.
          3.14. Representation. The Purchaser understands and agrees that
Skadden, Arps, Slate, Meagher & Flom LLP represents the Placement Agent and not
any Purchaser individually or the Purchasers collectively. The Purchaser further
understands and agrees that the interest of the Placement Agent may be different
than the interests of the Purchasers.

27



--------------------------------------------------------------------------------



 



          3.15. Taxes on Escrow Account. Purchaser shall be treated for tax
purposes as owning their pro rata portion of the assets held in the Escrow
Account until the earlier of: (1) the date of the consummation of the
Acquisition, or (2) the date upon which the funds held in the Escrow Account are
returned to Purchaser. Until such date, Purchaser must include their pro rata
portion of all items of income, deduction, and credit of the Escrow Account.
          SECTION 4. Conditions Precedent and Closing Deliverables.
          4.1. Purchasers’ Conditions Precedent to Funding. Each Purchaser’s
obligation to (a) pay the aggregate non-contingent purchase price and accept
delivery of stock certificate(s) (or shares in book-entry form) to finalize the
sale of the aggregate number of non-contingent Shares set forth adjacent to such
Purchaser’s name on Schedule I and (b) fund the contingent purchase price to the
Escrow Account shall be subject to the following conditions: (i) the Company
shall have filed the Certificate of Designations with the Secretary of State of
the Commonwealth of Puerto Rico pursuant to the Puerto Rico General Corporations
Law; (ii) the Company’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must be accurate as of the date hereof and as of the
Funding Date, as though made on and as of such date, except for those
representations and warranties explicitly made as of a different date (which
shall be accurate on and as of such date); (iii) the Company shall have entered
into the Escrow Agreement in substantially the form provided as Exhibit B
whereby the Escrow Agent shall have executed and delivered to the Company the
Escrow Agreement and shall execute and deliver to the Company a receipt for the
escrow funds; (iv) the Company shall have entered into the Cooperation Agreement
in substantially the form provided as Exhibit C whereby the Cooperation
Agreement Stockholders covenant to vote all of their existing securities in
favor of all resolutions related to the Conversion; (v) the delivery to the
Purchasers by counsel to the Company of a legal opinion (which may be relied
upon by the Placement Agent as if such opinion were addressed to it)
substantially in the form attached hereto as Exhibit D-I; (vi) the delivery to
the Purchasers by the Company’s counsel in Puerto Rico of a legal opinion (which
may be relied upon by the Placement Agent as if such opinion were addressed to
it) in the form attached hereto as Exhibit D-II; (vii) receipt by the Purchasers
of a certificate (which may be relied upon by the Placement Agent as if such
certificate were addressed to it) executed by the chief executive officer and
the chief financial or accounting officer of the Company, dated as of the
Funding Date, to the effect that the representations and warranties of the
Company set forth herein were true and correct as of the date hereof and are
true and correct as of the Funding Date and that the Company has complied with
all the agreements and satisfied all the conditions herein on its part to be
performed or satisfied on or prior to the Funding Date; (viii) such Purchaser
shall not have been made subject to the FDIC Policy Statement solely as a result
of its purchase of Shares hereunder; and (ix) the Company shall have received
subscriptions for Shares aggregating at least $600 million (subject to reduction
due to rounding).
          4.2. Bid Condition. Prior to Doral Bank PR submitting a bid, or any
material change to a bid previously submitted, the Company shall certify to the
Escrow Agent that it has determined that such bid constitutes a Qualified
Acquisition (as defined herein). A “Qualified Acquisition” is one in which the
Company would, on a pro forma basis as of December 31, 2009, have (a) a Tier 1
risk-based capital ratio as determined in accordance with 12 C.F.R. part 225,
appendix A, of not less than 16.0%, and (b) a tangible book value per share of
not less than $7.69.

28



--------------------------------------------------------------------------------



 



Tangible book value per share for these purposes shall be calculated by
deducting from book value per share, as determined in accordance with generally
accepted accounting principles, goodwill resulting from purchase accounting and
the core deposit intangible that would result from the Acquisition. In
determining whether a bid is a Qualified Acquisition, the Company shall be
entitled to include any disposition of assets or repayment or satisfaction of
liabilities if such action has been consummated or if the Company has entered
into a binding contract with a counterparty ((which contract may be subject to
conditions) and the Company must expect the contract to be consummated within
30 days after the Acquisition). Any variance between the pro forma metrics
included in the Qualified Acquisition and the corresponding actual metrics,
including any variance between estimates underlying the pro forma metrics and
actual results will not, in the absence of bad faith on the part of the Company,
result in any liability to the Company.
          4.3. Purchasers’ Conditions Precedent to the Closing Date of the
Contingent Tranche. The release of funds from the Escrow Account and each
Purchaser’s obligation to accept delivery of stock certificate(s) to finalize
the sale of the aggregate number of contingent Shares set forth adjacent to such
Purchaser’s name on Schedule I, on the Closing Date shall be subject to the
Company having delivered to the Escrow Agent a certificate confirming that a
Disbursement Event has occurred and instructing the Escrow Agent to release the
Escrow Funds.
          4.4. Company’s Conditions Precedent to the Closing Date. The Company’s
obligation to complete the purchase and sale of the Shares and deliver such
stock certificate(s) (or shares in book-entry form) to each Purchaser at the
Closing Date shall be subject to prior receipt by the Escrow Agent of funds in
the full amount of the aggregate purchase price adjacent to such Purchaser’s
name on Schedule I hereto.
          4.5. Closing Deliverables. On the Closing Date the Company shall
deliver, or cause to be delivered, to each Purchaser a legal opinion of
Company’s counsel in Puerto Rico (which may be relied upon by the Placement
Agent as if such opinion were addressed to it) in the form attached hereto as
Exhibit D-III.
          SECTION 5. Registration of the Offered Common Stock, Conversion Shares
and Holdings’ Common Stock; Compliance with the Securities Act.
          5.1. Registration Procedures and Expenses. The Company shall:
          (a) as soon as practicable, but in no event later than 90 days
following the Closing Date (the “Initial Filing Deadline”), prepare and file
with the SEC a Registration Statement on Form S-1 (the “Initial Registration
Statement”) relating to the resale of Registrable Securities; provided, however,
that if a Failure Event occurs (or the Escrow Agreement has otherwise been
terminated), the Initial Filing Deadline shall be 20 days following the return
to the Purchasers of the Escrow Funds pursuant to the Escrow Agreement.
“Registrable Securities” means the Offered Common Stock and the Conversion
Shares (including shares of common stock issuable as a result of an
anti-dilution adjustment to the Conversion Price (as defined in the Certificate
of Designation)), the shares of Common Stock owned as of the date hereof by
Holdings and any capital stock of the Company issued with respect to the Shares
or such shares owned by Holdings as a result of any stock split, stock dividend,
recapitalization, exchange or

29



--------------------------------------------------------------------------------



 



similar event or otherwise, provided that Offered Common Stock, Conversion
Shares, shares of Common Stock owned by Holdings or other capital stock shall
not be Registrable Securities when (i) it is sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 under
the Securities Act, (ii) on and after the one-year anniversary of the Closing
Date or, if none, the Funding Date, or (iii) it has ceased to be outstanding;
          (b) use its reasonable best efforts, subject to receipt of necessary
information from the Holders (as defined herein), to cause the SEC to declare
the Initial Registration Statement effective within 180 days of the Closing
Date; provided, however, that if a Failure Event occurs or the Escrow Agreement
has otherwise been terminated, the Company shall use its reasonable best
efforts, subject to receipt of necessary information from the Holders (including
a completed Registration Statement Questionnaire (in the form attached hereto as
part of Appendix I), to cause the SEC to declare the Initial Registration
Statement effective within 110 days of the Funding Date) and in any event no
later than five business days following notification from the SEC that the
Initial Registration Statement will not be subject to review or that the SEC has
no further comments to the Initial Registration Statement;
          (c) include in the Initial Registration Statement such information
regarding each Holder from which the Company has received a completed
Registration Statement Questionnaire to allow such Holder to deliver the
prospectus to purchasers of Registrable Securities;
          (d) notify the Holders via facsimile or electronic mail of a “.pdf”
format data file of the effectiveness of a Registration Statement within one
(1) business day of the effective date of such Registration Statement. The
Company shall, on the first business day after the effective date of a
Registration Statement, file a final Prospectus with the SEC under Rule 424(b);
          (e) promptly prepare and file with the SEC such amendments and
supplements to any Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective
until such time as there are no Registrable Securities remaining (the
“Registration Period”);
          (f) provide to each Holder who has returned a completed Registration
Statement Questionnaire (in the form attached hereto as part of Appendix I) to
the Company, a copy of any disclosure regarding the plan of distribution or the
selling stockholders, in each case, with respect to such Holder, at least two
business day in advance of any filing with the SEC of any Registration Statement
or any amendment or supplement thereto that includes such information (failure
of the Holder to respond within two business days of receipt to be taken as
confirmation that such information with respect to such Holder constitutes
written information furnished to the Company by or on behalf of such Holder
expressly for use in such Registration Statement for purposes of Section 5.4);
          (g) furnish to any Holder with respect to the Registrable Securities
registered under a Registration Statement (and to each underwriter, if any, of
such Registrable Securities) such number of copies of Prospectuses and such
other documents as such Holder may reasonably

30



--------------------------------------------------------------------------------



 



request, in order to facilitate the public sale or other disposition of all or
any of the Registrable Securities by such Holder;
          (h) file documents required of the Company for Blue Sky clearance in
states specified in writing by any Holder of Registrable Securities; provided,
however, that the Company shall not be required to qualify to do business or
consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented;
          (i) in order to enable the Holders to sell the Registrable Securities
under Rule 144 under the Securities Act, for a period of one year from the
Closing Date or the unwinding of the Escrow Account following a Failure Event,
as the case may be, use its reasonable best efforts to comply with the
requirements of Rule 144, including, without limitation, using its reasonable
best efforts to comply with the requirements of Rule 144(c)(1) with respect to
public information about the Company and to timely file all reports required to
be filed by the Company under the Exchange Act;
          (j) ensure that each Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading;
          (k) subject to the “black-out” provisions in the last paragraph of
this Section 5.1, notify the Holders in writing of the happening of any event,
as promptly as practicable after becoming aware of such event, as a result of
which the Prospectus included in a Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided that such notice shall not contain any material, non-public
information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission;
          (l) notify the Holders as promptly as practicable when any
post-effective amendment has become effective;
          (m) use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the prompt withdrawal of such order or suspension and to notify each
Holder of Registrable Securities being sold of the issuance of such order and
the resolution thereof or its receipt of actual written notice of the initiation
or written threat of any proceeding for such purpose;
          (n) include in the “Plan of Distribution” section of any Registration
Statement disclosure substantially to the effect that: “The selling stockholders
may enter into derivative transactions with third parties, or sell securities
not covered by this prospectus to third parties in privately negotiated
transactions”;

31



--------------------------------------------------------------------------------



 



          (o) upon receipt of a completed Registration Statement Questionnaire
(in the form attached hereto as part of Appendix I) after the date on which the
Registration Statement becomes effective, together with any other information
the Company may reasonably request, within 15 business days of receipt, or
within 15 business days of the end of any period during which the Company has
suspended use of the Registration Statement, file any amendments to the
Registration Statement or supplements to the related prospectus as are necessary
and permitted to allow any Holder from which the Company has received a
completed Registration Statement Questionnaire to deliver the prospectus to
purchasers of Registrable Securities; provided that the Company will not be
obligated to file more than one post-effective amendment in any 60-calendar day
period;
          (p) bear all expenses in connection with the procedures in paragraphs
(a) through (o) of this Section 5.1, as well as Section 5.2, and the
registration of the Registrable Securities pursuant to any Registration
Statement, other than fees and expenses, if any, of counsel or other advisers to
the Holders or underwriting discounts, brokerage fees and commissions incurred
by the Holders, if any, in connection with the offering of the Registrable
Securities pursuant to any such Registration Statement; and
          (q) use its reasonable best efforts to list the Common Stock and the
Conversion Shares on the NYSE by the effective date of the Initial Registration
Statement or, if earlier, 180 days after the Closing Date or the unwinding of
the Escrow Account following a Failure Event, as the case may be.
     The Company understands that each Holder disclaims being an underwriter,
but any such Holder being deemed an underwriter shall not relieve the Company of
any obligations it has hereunder. If the SEC requires that any Holder be named
as an underwriter in any Registration Statement, such Holder may (and the
Company will use its reasonable best efforts to allow such Holder to) withdraw
its Shares from such Registration Statement. A draft of the proposed form of the
Registration Statement Questionnaire related to a Registration Statement to be
completed by each Holder (including the Purchasers) is attached hereto as
Appendix I.
     As used herein, “Holder” means any Purchaser, Holdings (or any intended
direct or indirect transferee of Holdings pursuant to its dissolution or other
pro rata distribution of the Shares of the Company’s Common Stock held by
Holdings), and any other holder of Registrable Securities to which the
registration rights conferred by this Agreement have been transferred in
compliance with Section 5 hereof.
     The Company may suspend (such period of time, a “Suspension Period”) the
Holders’ use of any Registration Statement for a maximum of 45 calendar days in
any 180 day period (an “Allowable Suspension Period”), if the Company, in its
reasonable judgment, believes that (i) such Registration Statement, prospectus
or prospectus supplement contains or may contain an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) circumstances
exist that make the use of such Registration Statement, prospectus or prospectus
supplement inadvisable. However, if the Company determines in good faith that it
would be materially detrimental to the Company or its securityholders for such
use of such Registration Statement not to be suspended at such time, the Company
may extend the Suspension Period from 45 calendar days to 90 calendar

32



--------------------------------------------------------------------------------



 



days; provided that the Company shall extend the Suspension Period (i) only if
it generally exercises similar black-out rights against holders of similar
securities that have registration rights and (ii) not more than once in any
12-month period. The Company will not specify the nature of the event giving
rise to a Suspension Period in any notice to Holders of the existence of such a
Suspension Period.
          5.2. Additional Registration Statements. If for any reason the SEC
does not permit all Registrable Securities to be included in the Initial
Registration Statement (such that the Initial Registration Statement may be used
for resales in a manner that does not constitute, in the SEC’s view, an offering
by the Company and that permits the continuous resale at the market by the
Holders participating therein without being named therein as “underwriters”),
then:
          (a) The Company shall promptly notify Holders and (i) first, exclude
the shares held by any officer or director of the Company; (ii) second, exclude
the Existing Shares (as defined herein) held by any Holder that is not an
affiliate of the Company, any managing member of Doral GP Ltd. or any of such
managing member’s affiliates; and (iii) third, reduce the number of Registrable
Securities to be included in such Registration Statement by the Holders until
such time as the SEC shall so permit such Registration Statement to become
effective and be used for resales in a manner that does not constitute an
offering by the Company and that permits the continuous resale at the market by
the Holders participating therein without being named therein as “underwriters.”
In making such reduction, the Company shall reduce the number of shares to be
included by all such Holders on a pro rata basis (based upon the number of
Registrable Securities otherwise required to be included for each such Holder).
In no event shall a Holder be required to be named as an “underwriter” in a
Registration Statement without such Holder’s prior written consent; and
          (b) The Company shall prepare and file with the SEC one or more
separate Registration Statements that meet the criteria set forth in the first
sentence of this Section 5.2 with respect to any such Registrable Securities not
included in the Initial Registration Statement. The Company will then use its
reasonable best efforts at the first opportunity that is permitted by the SEC,
but in no event later than the later of (i) 60 days from the date substantially
all of the Registrable Securities registered under the Registration Statement
have been sold by the Holders or (ii) six (6) months from the date the Initial
Registration Statement was declared effective, to register for resale the
Registrable Securities that have been excluded from being registered (provided
such Registration Statement meets the criteria set forth in the first sentence
of this Section 5.2). The Company shall use its reasonable best efforts to cause
any such Registration Statement to be declared effective within 60 days
following the filing thereof (and in any event no later than five business days
following notification from the SEC that the Registration Statement will not be
subject to review or that the SEC has no further comments to the Registration
Statement) and to remain continuously effective for the Registration Period. In
the event the SEC raises objections to any such subsequent Registration
Statement, the procedures set forth in this Section 5.2 shall again be followed.
          5.3. Transfer of Securities. Each Purchaser agrees that it will not
effect any disposition of the Shares or its right to purchase the Shares that
would constitute a sale within the meaning of the Securities Act or pursuant to
any applicable state securities laws, except as contemplated by a Registration
Statement referred to in Section 5.1 or Section 5.2 or as

33



--------------------------------------------------------------------------------



 



otherwise permitted by law and in accordance with Section 3.7, and that it will
promptly notify the Company of any changes in the information set forth in any
Registration Statement regarding the Purchaser or its plan of distribution.
          The rights of each Purchaser to registration of Registrable Securities
pursuant to Section 5 may be assigned by any Purchaser to a transferee or
assignee, or to the transferees of Holdings’ shares referred to above of
Registrable Securities if such transfer is permitted under the terms hereof;
provided, however, that the Company shall have no obligations with respect to
such transferee or assignee until such time as such Purchaser or such transferee
or assignee shall have furnished to the Company written notice of the name and
address of such transferee or assignee and the number and type of Registrable
Securities that are being assigned and such transferee or assignee shall have
completed the Registration Statement Questionnaire attached hereto as part of
Appendix I.
          5.4. Indemnification.
               (a) For the purpose of this Section 5.4:
                    (i) the term “Holder/Affiliate” shall mean any affiliate of
any Purchaser, including a transferee who is an affiliate of the Holder, and any
person who controls the Holder or any affiliate of the Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act; and
                    (ii) the term “Registration Statement” shall include any
preliminary prospectus, final prospectus, free writing prospectus, exhibit,
supplement or amendment included in or relating to, and any document
incorporated by reference in, any Registration Statement referred to in
Section 5.1 or Section 5.2.
               (b) The Company agrees to indemnify and hold harmless such Holder
and each Holder/Affiliate, against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Holder or Holder/Affiliates may become
subject, under the Securities Act, the Exchange Act, or any other federal,
state, or local statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) are based on any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, including the Prospectus, financial statements and
schedules, and all other documents filed as a part thereof, as amended at the
time of effectiveness of the Registration Statement, including any information
deemed to be a part thereof as of the time of effectiveness pursuant to
paragraph (b) of Rule 430A, or pursuant to Rules 430B, 430C or 434, of the Rules
and Regulations, or the Prospectus, in the form first filed with the SEC
pursuant to Rule 424(b) of the Rules and Regulations, or filed as part of the
Registration Statement at the time of effectiveness if no Rule 424(b) filing is
required, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state in any of them a material fact
required to be stated therein or necessary to make the statements in the
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto, not misleading in
light

34



--------------------------------------------------------------------------------



 



of the circumstances under which they were made, and will promptly reimburse
each Holder and each Holder/Affiliate for any reasonable legal and other
expenses as such expenses are incurred by such Holder or such Holder/Affiliate
in connection with investigating, defending or preparing to defend, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable for amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed, and the Company will not
be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information that relates to such
Holder or such Holder/Affiliate’s proposed method of distribution to the extent
that such information was furnished to the Company by or on behalf of such
Holder or Holder/Affiliate expressly for use therein or (ii) any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to any Holder/Affiliate prior to the pertinent sale or sales by
such Holder/Affiliate. All payments made by the Company pursuant to this
Section 5.4(b) shall be made free and clear of, and without withholding or
deduction for or on account of any present or future tax, duty, levy, impost,
assessment or other governmental charge (including penalties, interest, and
other liabilities related thereto) (collectively, “Taxes) imposed or levied by
or on behalf of any taxing jurisdiction unless the Company is required to
withhold or deduct Taxes by law or by the official interpretation or
administration thereof. If the Company is so required to withhold or deduct any
amount for, or on account of, Taxes other than taxes or similar governmental
charges imposed on net income or imposed other than by withholding from any
payment made pursuant to this Section 5.4(b), the Company shall pay such
additional amounts (“Additional Amounts”) as may be necessary so that the net
amount received by any Holder or Holder/Affiliates, as the case may be
(including Additional Amounts), after such withholding or deduction shall not be
less than the amount such Holder or Holder/Affiliates, as the case may be, would
have received if such Taxes had not been required to be withhold or deducted.
               (c) Each Holder will severally and not jointly indemnify and hold
harmless the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal, state, or local statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the consent of such
Holder, which consent shall not be unreasonably withheld, conditioned or
delayed) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
any untrue or alleged untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements in the Registration Statement or any amendment or supplement thereto
not misleading or in the Prospectus or any amendment or supplement thereto not
misleading in the light of the circumstances under which they were made, in each
case to the

35



--------------------------------------------------------------------------------



 



extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information that relates to such Holder or
Holder/Affiliate or such Holder’s or Holder/Affiliate’s proposed method of
distribution to the extent that such information was furnished to the Company by
or on behalf of such Holder or Holder/Affiliate expressly for use therein; and
will reimburse the Company, each of its directors, each of its officers who
signed the Registration Statement or controlling person for any reasonable legal
and other expense incurred by the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
(x) such Holder will not be liable for amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder, which consent shall not be unreasonably withheld, and
(y) such Holder’s aggregate liability under this Section 5 shall not exceed the
amount of net proceeds received by such Holder on the sale of the Shares
pursuant to the Registration Statement with respect to which the claim for
indemnification hereunder is being made.
               (d) Promptly after receipt by an indemnified party under this
Section 5.4 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5.4 notify the indemnifying party in
writing thereof, but the omission to notify the indemnifying party will not
relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 5.4 to the extent it is not materially prejudiced as a result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party, and the indemnifying party and the
indemnified party shall have reasonably concluded, based on the written advice
of counsel, which counsel is reasonably satisfactory to the indemnifying party,
that there may be a conflict of interest between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 5.4 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to such indemnifying party, representing all of the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within

36



--------------------------------------------------------------------------------



 



a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. The indemnifying party shall not be liable for any
settlement of any action without its consent, which consent shall not be
unreasonably withheld. In no event shall any indemnifying party be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
party shall have approved in writing the terms of such settlement; provided that
such consent shall not be unreasonably withheld. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is a party unless such settlement includes a complete release
of the indemnified party from all liability on claims that are the subject
matter of such proceeding.
               (e) If a claim for indemnification under Section 5.4(b) or 5.4(c)
is unavailable to an indemnified party or insufficient to hold an indemnified
party harmless for any losses, claims, damages, liabilities or expenses to the
extent provided in Section 5.4(b) or 5.4(c), as the case may be (“Losses”), then
each indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5.4 was available to such party in
accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4(e), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the net
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
               (f) The indemnity and contribution agreements contained in this
Section 5.4 are in addition to any liability that the indemnifying parties may
have to the indemnified parties.
          5.5. Termination of Conditions and Obligations. The restrictions
imposed by Section 3.7 or Section 5.3 upon the transferability of the
Registrable Securities shall cease and

37



--------------------------------------------------------------------------------



 



terminate as to any particular number of the Registrable Securities upon the
earlier of (i) the passage of one year from the Closing Date or unwinding of the
Escrow Account following a Failure Event, as the case may be, covering such
Registrable Securities and (ii) at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.
          5.6. Information Available. The Company, upon the reasonable request
of any Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by such Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by such Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement.
          5.7. No Piggyback on Registrations. Neither the Company nor any of its
security holders that is not a Holder may include securities of the Company in a
Registration Statement hereunder.
          5.8. Delay in Filing or Effectiveness of Registration Statement. If:
               (a) any Registration Statement is not filed with the SEC on or
prior to the applicable filing deadline as described in Section 5.1 or
Section 5.2;
               (b) any Registration Statement is not declared effective by the
SEC (or otherwise does not become effective) for any reason on or prior to
applicable effectiveness deadline as described in Section 5.1 or Section 5.2;
               (c) after the SEC has declared any Registration Statement
effective, (a) such Registration Statement ceases for any reason (including,
without limitation, by reason of a stop order, or the Company’s failure to
update such Registration Statement) to remain continuously effective as to all
Registrable Securities for which it is required to be effective, or (b) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities (in each case of (a) and (b), other than during an
Allowable Suspension Period);
               (d) a Suspension Period exceeds the length of an Allowable
Suspension Period; or
               (e) after the date six months following the Closing Date or, if
no bid with regard to an Acquisition has been accepted by the FDIC or the Escrow
Agreement has otherwise been terminated, the Funding Date, and only in the event
a Registration Statement is not effective or available to sell all Registrable
Securities, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the Exchange Act such that it is not in compliance with
Rule 144(c)(1), as a result of which the Holders that are not affiliates of the
Company are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto);

38



--------------------------------------------------------------------------------



 



(any such failure or breach in clauses (a) through (e) above being referred to
as an “Event,” and, for purposes of clauses (a), (b), (c or (e), the date on
which such Event occurs, or for purposes of clause (d, the date on which such
Allowable Suspension Period is exceeded, being referred to as an “Event Date”),
then in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder (other
than any Holder that is an officer or director of the Company) an amount in
cash, as liquidated damages and not as a penalty (“Liquidated Damages”), equal
to 0.5% of (A) with respect to Registrable Securities that are Offered Common
Stock (if any) and Conversion Shares, the aggregate purchase price paid by such
Holder pursuant to this Agreement for any such Registrable Securities held by
such Holder on the Event Date; and (B) with respect to Registrable Securities
that are shares of Common Stock owned as of the date hereof by Holdings and any
capital stock of the Company issued with respect to such shares as a result of
any stock split, stock dividend, recapitalization, exchange or similar event or
otherwise (the “Existing Shares”), the Purchase Price Equivalent (as defined
herein) of such Existing Shares held by such Holder on the Event Date; provided,
however, that the aggregate amount of Liquidated Damages shall not exceed 5.0%
of the aggregate purchase price (in the case of (A) above) or 5.0% of the
Purchase Price Equivalent (in the case of (B) above). For purposes of this
Section 5.8, “Purchase Price Equivalent” means, with respect to any Holder as of
any Event Date (x) the number of Existing Shares owned by such Holder on such
Event Date multiplied by (y) the aggregate purchase price paid for the Offered
Common Stock (if any) and the Offered Preferred Stock divided by the sum of the
Offered Common Stock (if any) and Conversion Shares. The parties agree that
notwithstanding anything to the contrary herein, no Liquidated Damages shall be
payable (i) if, as of the relevant Event Date (or any applicable monthly
anniversary of such Event Date), the Registrable Securities may be sold by
non-affiliates without volume or manner of sale restrictions under Rule 144 and
the Company is in compliance with the current public information requirements
under Rule 144(c)(1), as determined by counsel to the Company pursuant to a
written opinion letter to such effect, addressed and reasonably acceptable to
the Company’s transfer agent or (ii) with respect to any period after the
expiration of the Registration Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
expiration of the Registration Period). The Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event Date, in
which case Liquidated Damages shall apply as from the Event Date.
          SECTION 6. Broker’s Fee. Each Purchaser acknowledges that the Company
intends to pay to the Placement Agent a fee in respect of the sale of the Shares
to the Purchasers upon release of the Escrow Funds from the Escrow Account,
subject to the terms and conditions of Section 5 thereof. Each Purchaser and the
Company agree that no Purchaser shall be responsible for such fee and that the
Company will indemnify and hold harmless each Purchaser and its affiliates
against any losses, claims, damages, liabilities or expenses, joint or several,
to which such Purchaser or Purchaser’s affiliates may become subject with
respect to such fee. Each of the parties hereto represents that, on the basis of
any actions and agreements by it, there are no other brokers or finders entitled
to compensation in connection with the sale of the Shares to the Purchasers.

39



--------------------------------------------------------------------------------



 



          SECTION 7. Independent Nature of Purchasers’ Obligations and Rights.
The obligations of the Purchasers under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The decision of each Purchaser to purchase the
Shares pursuant to this Agreement has been made by such Purchaser independently
of any other Purchaser. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under this Agreement. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
          SECTION 8. Purchasers’ Rights with respect to the Cooperation
Agreement. The Company acknowledges and agrees that the Purchasers shall be
third party beneficiaries to Section 3.01 and Section 3.02 of the Cooperation
Agreement and a Majority in Interest of the Purchasers shall have the right to
enforce such sections of the Cooperation Agreement directly to the extent a
Majority in Interest of the Purchasers deems such enforcement necessary or
advisable to protect the rights of the Purchasers thereunder. In addition, the
Company agrees not to consent to any amendment of Section 3.01 and Section 3.02
of the Cooperation Agreement that materially and adversely affects the rights of
the Purchasers thereunder without the prior written consent of a Majority in
Interest of the Purchasers. For purposes of this Section 8, “Majority in
Interest of the Purchasers” means a majority in interest of all Shares
(calculated on an as-converted basis) other than Shares owned by Holdings or a
direct or indirect investor in Holdings and their respective affiliates.
          SECTION 9. Miscellaneous.
          9.1. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:
               (a) if to the Company, to:
Doral Financial Corporation
1451 Franklin D. Roosevelt Avenue
San Juan, Puerto Rico 00920-2717
Attention: Enrique R. Ubarri
Facsimile: (787) 474-8014
E-mail: Enrique.Ubarri@doralfinancial.com

40



--------------------------------------------------------------------------------



 



with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Leslie N. Silverman
Facsimile: (212) 225-3999
E-mail: lsilverman@cgsh.com
or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and
               (b) if to a Purchaser, at its address as set forth on Schedule I
or at such other address or addresses as may have been furnished to the Company
in writing.
          9.2. Survival of Agreements. Notwithstanding any investigation made by
any party to this Agreement or by the Placement Agent, all covenants and
agreements made by the Company and each Purchaser herein and in the certificates
for the Shares delivered pursuant hereto shall survive the execution of this
Agreement, the delivery to each Purchaser of the Shares being purchased and the
payment therefore. All representations and warranties made by the Company and
each Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive for a period of two years following the Closing Date or the
unwinding of the Escrow Account following a Failure Event.
          9.3. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and each Purchaser
affected thereby. Any amendment or waiver effected in accordance with this
Section 9.3 shall be binding upon each such Purchaser or such Purchaser’s
successors or assigns and the Company.
          9.4. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
          9.5. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
          9.6. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Each of the Company and the Purchasers submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Company and each
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of

41



--------------------------------------------------------------------------------



 



any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
          9.7. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be deemed original signatures.
          9.8. Entire Agreement. This Agreement, the other Transaction Documents
and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. Each party expressly represents and
warrants that it is not relying on any oral or written representations,
warranties, covenants or agreements outside of this Agreement. This Agreement
supersedes all prior agreements and understandings, except for any existing
confidentiality agreements, between the parties with respect to the subject
matter.
          9.9. Fees and Expenses. Except as set forth herein, each of the
Company and each Purchaser shall pay its respective fees and expenses related to
the transactions contemplated by this Agreement, including fees and expenses of
its own financial or other consultants, investment bankers, accountants and
counsel.
          9.10. Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchasers and the Company, to the extent provided in
Section 5.4, any person controlling the Company or the Purchasers, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 5.4 and, for
purposes of Section 5 any other person included in the definition of “Holder”,
and no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” of a Purchaser shall include any
subsequent transferee of any the Shares sold to such Purchaser pursuant to this
Agreement or any related Conversion Shares.
          9.11. Further Assurances. Each party agrees to cooperate fully with
the other parties and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement; provided that neither the Company nor any Purchaser shall be
obligated to provide any information, the disclosure of which either is
prohibited by applicable law or contract (and such party shall not be obligated
to seek the consent of any person to such disclosure).

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

            Doral Financial Corporation
      By:           Name:           Title:        

Print or Type:

     
 
   
 
   
Name of Purchaser
  Jurisdiction of Purchaser’s Executive Offices
(Individual or Institution
   
 
   
 
   
 
   
Name of Individual representing Purchaser (if an Institution)
  Title of Individual representing Purchaser (if an Institution)

Purchaser hereby represents and warrants that Purchaser is (check all that
apply):

     
o
  an “investment company” within the meaning of Section 202 promulgated under
the Investment Advisers Act of 1940, as amended;  
o
  an “institutional accredited investor” as defined in clauses (1), (2), (3),
(4), (7) and (8) of Rule 501(a) of Regulation D promulgated under the Securities
Act;  
o
  an “accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act that is also a direct or indirect investor
in Doral Holdings Delaware LLC, and, as such, in the Contingent Tranche it will
be issued only Offered Preferred Stock; and/or  
o
  an “accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act who is also a director or executive officer
of the Company.

Purchaser hereby notifies Company that its ownership of the Shares is (check all
that apply):

     
o      subject to HSR Approval; and/or
  o       subject to the Conversion Limit;

and in each such case Purchaser requests that, in the Contingent Tranche, it be
issued only Offered Preferred Stock.
Signature by:

     
Individual Purchaser or Individual
  Address:
representing Purchaser:
  Telephone:
 
  Facsimile:
 
  E-mail:
 
   

Signature Page to Purchase Agreement (Investment Company)

1



--------------------------------------------------------------------------------



 



Schedule I

                                                                               
  Number of                                                     Non-            
                                        Contingent   Number of                  
                              Shares of   Non-                                  
              Offered   Contingent                                              
  Preferred   Shares of                   Number of           Number of        
        Stock Shares   Offered                   Contingent           Contingent
                to Be   Preferred           Aggregate   Offered          
Offered                 Delivered as   Stock Shares           Non-   Common    
      Preferred                 of the   to Be   Price Per   Contingent   Stock
Shares   Price Per   Stock Shares   Price Per   Aggregate Name of   Funding  
Delivered   Share In   Purchase   to Be   Share In   to Be   Share In  
Contingent Purchaser   Date   into Escrow   Dollars   Price   Purchased  
Dollars   Purchased   Dollars   Purchase Price

Investment Companies

                                                                               
  Number of                                                     Non-            
                                        Contingent   Number of                  
                              Shares of   Non-                                  
              Offered   Contingent                                              
  Preferred   Shares of                   Number of           Number of        
        Stock Shares   Offered                   Contingent           Contingent
                to Be   Preferred           Aggregate   Offered          
Offered                 Delivered as   Stock Shares           Non-   Common    
      Preferred                 of the   to Be   Price Per   Contingent   Stock
Shares   Price Per   Stock Shares   Price Per   Aggregate Name of   Funding  
Delivered   Share In   Purchase   to Be   Share In   to Be   Share In  
Contingent Purchaser   Date   into Escrow   Dollars   Price   Purchased  
Dollars   Purchased   Dollars   Purchase Price

S-I-1



--------------------------------------------------------------------------------



 



Schedule II
List of Doral Financial Corporation Subsidiaries

      Name of Subsidiary   Jurisdiction of Incorporation
Doral Mortgage, LLC
  Puerto Rico
Doral Investment International, LLC
  Puerto Rico
Doral Bank
  Puerto Rico
Doral Money, Inc.
  Delaware
Doral Bank, FSB
  USA
Doral Insurance Agency, Inc.
  Puerto Rico
Doral Properties, Inc.
  Puerto Rico
CB, LLC
  Puerto Rico

S-II-1



--------------------------------------------------------------------------------



 



Schedule III
Purchasers listed in accordance with Section 3.12
Goldman Sachs Investment Partners Master Fund, L.P.

S-III-1



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Certificate of Designation

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Escrow Agreement

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Cooperation Agreement

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-I
Form of Company Counsel Funding Opinion

  1.   The Escrow Agreement has been duly executed and delivered by the Company
under the law of the State of New York and is a valid, binding and enforceable
agreement of the Company.     2.   The Stock Purchase Agreement has been duly
executed and delivered by the Company under the law of the State of New York.  
  3.   The issuance and the sale of the Shares to the Purchasers pursuant to the
Stock Purchase Agreement do not, and the performance by the Company of its
obligations in the Stock Purchase Agreement, the Escrow Agreement and the Shares
will not result in a violation of any United States federal or New York State
law or published rule or regulation that in our experience normally would be
applicable to Bank Holdings Companies with respect to such issuance, sale or
performance (but we express no opinion relating to the United States federal
securities laws or any state securities or Blue Sky laws).     4.   No
registration of the Offered Common Stock or the Offered Preferred Stock under
the U.S. Securities Act of 1933, as amended, is required for the offer and sale
of the Securities by the Company to the Purchasers pursuant to and in the manner
contemplated by the Stock Purchase Agreement.

D-I-1



--------------------------------------------------------------------------------



 



EXHIBIT D-II
Form of Company Counsel (Puerto Rico) Funding Opinion

  1.   The Company is validly existing as a corporation and in good standing
under the laws of Puerto Rico. The Company has the corporate power and authority
to own, lease and operate its properties and assets and to conduct its business
as described in the Private Placement Memorandum.     2.   The Stock Purchase
Agreement has been duly authorized, executed and delivered by the Company, and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.     3.   The Escrow Agreement has been
duly authorized, executed and delivered by the Company, and constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms to the extent such enforceability is governed by
Puerto Rico law.     4.   The authorized capital stock of the Company consists
of 340,000,000 shares of capital stock, consisting of (i) 300,000,000 shares of
Common Stock $0.01, par value per share, (ii) 40,000,000 shares of preferred
stock, $1.00 par value per share. As of March 31, 2010, there were 67,283,370
shares of common stock outstanding and 5,811,391 shares of preferred stock
outstanding, comprised of 950,166 shares of 7.00% Noncumulative Monthly Income
Preferred Stock, Series A, 1,331,694 shares of 8.35% Noncumulative Monthly
Income Preferred Stock, Series B, 2,716,005 shares of 7.25% Noncumulative
Monthly Income Preferred Stock, Series C, and 813,526 shares of 4.75% Perpetual
Cumulative Convertible Preferred Stock.     5.   The Offered Preferred Stock has
been duly authorized by the Company and, when delivered to and paid for by the
Purchaser in accordance with the terms of the Stock Purchase Agreement, will be
validly issued, fully paid and nonassessable.     6.   The Conversion Shares
issuable upon conversion of the Offered Preferred Stock at the initial
conversion price have been duly authorized by all necessary corporate action
and, when issued upon conversion of the Offered Preferred Shares in accordance
with the terms of the Certificate of Designations, will be validly issued, fully
paid and nonassessable. The resolutions of the Board of Directors of the Company
approving the issuance of the Offered Preferred Shares state that they have
reserved the Conversion Shares issuable upon conversion of the Offered Preferred
Stock at the initial conversion price.     7.   The execution and delivery by
the Company of each of the Stock Purchase Agreement and the Escrow Agreement and
the consummation by the Company of the transactions contemplated thereby,
including the issuance and sale of the Offered Common Stock, the Offered
Preferred Stock and the Conversion Shares, do not and will not result in any
breach or violation of or constitute a default under (nor constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of or constitute a default under or give the holder of any
indebtedness (or a person on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or pay of such

D-II-1



--------------------------------------------------------------------------------



 



      indebtedness under) (or result in the creation or imposition of a lien,
charge or encumbrance on any property or assets of the Company or any Subsidiary
pursuant to (i) the charter or bylaws of the Company, (ii) any contract,
agreement, indenture, mortgage, deed of trust, bank loan or credit arrangement
or other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument (collectively, “Agreements and Instruments”) which is
incorporated by reference into the Private Placement Memorandum or is otherwise
known by us to be an Agreement and Instrument to which the Company or any of its
Subsidiaries is a party or by which any of them or any of their respective
properties may be bound of affected, (iii) laws of Puerto Rico, or (iv) any
decree, judgment or order applicable to the Company or any of its Subsidiaries
or any of their respective properties, which decree, judgment or order is known
by us.   8.   The Company is not, and immediately after giving effect to the
offer and sale of the Securities as contemplated by the Stock Purchase
Agreement, will not be, an “investment company” required to be registered under
the Investment Company Act of 1940, as amended.     9.   There is no action,
suit or proceeding at law or in equity, or by or before any federal or state
court or governmental or regulatory body or agency or any arbitration board or
panel, pending or overtly threatened against the Company which would be required
to be described in the Private Placement Memorandum if such document was a
prospectus filed with the SEC but is not so described.     10.   No registration
under the PRUSA of the Securities is required in connection with the offer, sale
and delivery of the Securities to the Placement Agent and the Purchasers,
assuming (i) the accuracy of the representations and warranties of the Company
set forth in the Stock Purchase Agreement and (ii) the due performance by the
Company and the Purchasers of the covenants and agreements sets forth in the
Stock Purchase Agreement.  

D-II-2



--------------------------------------------------------------------------------



 



EXHIBIT D-III
Form of Company Counsel (Puerto Rico) Closing Opinion

  1.   The Company is validly existing as a corporation and in good standing
under the laws of Puerto Rico.     2.   The Offered Common Stock and Offered
Preferred Stock have been duly authorized by the Company and, when delivered to
and paid for by the Purchaser in accordance with the terms of the Stock Purchase
Agreement, will be validly issued, fully paid and nonassessable.     3.   The
Conversion Shares issuable upon conversion of the Offered Preferred Stock at the
initial conversion price have been duly authorized by all necessary corporate
action and, when issued upon conversion of the Offered Preferred Shares in
accordance with the terms of the Certificate of Designations, will be validly
issued, fully paid and nonassessable. The resolutions of the Board of Directors
of the Company approving the issuance of the Offered Preferred Shares state that
they have reserved the Conversion Shares issuable upon conversion of the Offered
Preferred Stock at the initial conversion price.     4.   The execution and
filing of the Certificate of Designations has been duly authorized by the
Company and the Certificate of Designations has been duly executed and filed
with the Secretary of State of the State of Puerto Rico.

D-III-1



--------------------------------------------------------------------------------



 



APPENDIX I
SUMMARY INSTRUCTION SHEET FOR PURCHASER
(to be read in conjunction with the entire
Purchase Agreement which follows)
A. Complete the following items on BOTH Purchase Agreements (Sign two
originals):

  1.   Signature Page:

  (i)   Name of Purchaser (Individual or Institution)     (ii)   Name of
Individual representing Purchaser (if an Institution)     (iii)   Title of
Individual representing Purchaser (if an Institution)     (iv)   Signature of
Individual Purchaser or Individual representing Purchaser

  2.   Appendix I — Stock Certificate Questionnaire/Registration Statement
Questionnaire:         Provide the information requested by the Stock
Certificate Questionnaire and the Registration Statement Questionnaire.     3.  
Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by facsimile with original by
overnight delivery):

Barclays Capital
745 Seventh Avenue, 5th Floor
New York, NY 10019
Attention: Keith Canton
Email: keith.canton@barcap.com
Facsimile: 212-520-9328

1



--------------------------------------------------------------------------------



 



  B.   Instructions regarding the transfer of funds for the purchase of Shares
will be sent by facsimile to the Purchaser by the Placement Agent at a later
date.     C.   Upon the resale of the Shares by the Purchasers after the
Registration Statement covering the Shares is effective, as described in the
Purchase Agreement, the Purchaser:

  (i)   must deliver a current prospectus of the Company to the Purchaser
(prospectuses must be obtained from the Company at the Purchaser’s request).

2



--------------------------------------------------------------------------------



 



Doral Financial Corporation
STOCK CERTIFICATE QUESTIONNAIRE
     Pursuant to Section 5 of the Agreement, please provide us with the
following information:

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:   2.   The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to Item 1 above:   3.   The mailing address
of the Registered Holder listed in response to Item 1 above:   4.   The Social
Security Number or Tax Identification Number of the Registered Holder listed in
response to Item 1 above:

3



--------------------------------------------------------------------------------



 



Doral Financial Corporation
REGISTRATION STATEMENT QUESTIONNAIRE
     In connection with the preparation of the Registration Statement, please
provide us with the following information:
     SECTION 1. Pursuant to the “Selling Stockholder” section of the
Registration Statement, please state your or your organization’s name exactly as
it should appear in the Registration Statement:
     SECTION 2. Please provide the number of shares of Offered Common Stock that
you or your organization own or Offered Preferred Stock that you or your
organization own that will convert into Offered Common Stock after the receipt
of Stockholder Approvals. Please also provide the number of shares of Common
Stock that you or your organization purchased through other transactions and
provide the number of shares of Common Stock that you have or your organization
has the right to acquire within 60 days of the final Closing Date:
     Shares of Offered Common Stock: ___

    Shares of Offered Common Stock into which Offered Preferred Stock is
convertible: ___

     Other shares of Common Stock held: ___
     Total shares of Common Stock held: ___
     SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?
_____ Yes       _____ No

4



--------------------------------------------------------------------------------



 



     If yes, please indicate the nature of any such relationships below:
     SECTION 4. Are you (i) a FINRA Member (see definition), (ii) a Controlling
(see definition) shareholder of a FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member?
     Answer: [ ] Yes [ ] No            If “yes,” please describe below

5



--------------------------------------------------------------------------------



 



     Control. The term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power, either individually or with others, to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise. (Rule 405 under the
Securities Act of 1933, as amended)
     FINRA Member. The term “FINRA member” means either any broker or dealer
admitted to membership in the Financial Industry Regulatory Authority, Inc.
(“FINRA”). (FINRA Manual, Article I, Definitions)
     Person Associated with a member of the FINRA. The term “person associated
with a member of the FINRA” means every sole proprietor, partner, officer,
director, branch manager or executive representative of any FINRA Member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by a FINRA Member, whether
or not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws. (FINRA Manual, Article I, Definitions)
     Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)

6